 

Exhibit 10.1

 

EXECUTION VERSION

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (together with all schedules, riders, exhibits and the
Information Certificate annexed hereto from time to time, this “Agreement”) is
entered into May 10, 2017, between SUNTRUST BANK, a bank organized under the
laws of the State of Georgia (“Lender”) and LAKELAND INDUSTRIES, INC., a
Delaware corporation (“Borrower”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Terms
Schedule or the Definitions Schedule annexed hereto, as applicable. All
schedules, Riders and exhibits, as well as the Information Certificate, annexed
hereto are incorporated herein and made a part hereof.

 

SECTION 1.        LOANS AND TERMS OF REPAYMENT

 

1.1         Revolver Loans.

 

(a)          Subject to the terms and conditions of this Agreement, Lender
agrees to establish the Commitment pursuant to which Lender shall make loans to
Borrower (each a “Revolver Loan”) from time to time, on Borrower’s request
therefor, on any Business Day during the Term (other than the last Business Day
of the Term) in an aggregate principal amount outstanding at any time that will
not result in Lender’s Revolver Credit Exposure exceeding the lesser of (i) the
Revolver Commitment Amount minus the Availability Reserve, or (ii) the Borrowing
Base at any date of determination. During the term of this Agreement, Borrower
shall be entitled to borrow, prepay and reborrow Revolver Loans in accordance
with the terms and conditions of this Agreement; provided, that Borrower may not
borrow or reborrow if a Default or an Event of Default exists or would result
therefrom. Lender shall have no obligation to honor any request for a Revolver
Loan on or after the Commitment Termination Date. The initial proceeds of the
Revolver Loans and the proceeds of the Term Loan shall be used to pay existing
Indebtedness of Borrower to AloStar Bank, together with all transaction fees,
costs and expenses related thereto. The proceeds of subsequent Revolver Loans
may be used by Borrower solely to pay the Obligations or to make expenditures
for other lawful purposes of Borrower to the extent not prohibited by this
Agreement or applicable law. In no event may any Revolver Loans be used to
purchase or to carry, or to reduce, retire or refinance any Indebtedness
incurred to purchase or carry, any margin stock, as defined by Regulation U of
the Board of Governors of the Federal Reserve System, or for any related purpose
that violates the provisions of Regulation T, U or X of the Board of Governors
of the Federal Reserve System. The Revolver Loans and interest accruing thereon
shall be evidenced by the records of Lender (including the Loan Account) and by
the Revolver Note.

 

 

 

 

(b)          If at any time the aggregate Revolver Credit Exposure exceeds the
lesser of (i) Revolver Commitment Amount minus the Availability Reserve, or (ii)
the Borrowing Base (an “Out-of-Formula Condition”), such aggregate Revolver
Credit Exposure shall nevertheless constitute Obligations that are secured by
the Collateral and entitled to all benefits thereof. In no event, however, shall
Borrower have any right whatsoever to (1) receive any Revolver Loan, or (2)
request the issuance of any Letter of Credit if, before or after giving effect
thereto, there shall exist a Default or an Out-of-Formula Condition.
Out-of-Formula Loans shall be payable immediately on demand. For so long as an
Out-of-Formula Condition exists, the Obligations, at the election of Lender,
shall bear interest at the Default Rate.

 

(c)          If Borrower has established a controlled disbursement account with
Lender, the presentation for payment of any check or other item for payment
drawn on such account at a time when there are insufficient funds to cover such
payment shall be deemed to be a request for a Revolver Loan on the date of such
presentation in the amount of the check or other item presented for payment.
Lender may disburse the proceeds of such Revolver Loan directly to the
controlled disbursement account or other appropriate account maintained with
Lender. Borrower may also request a Revolver Loan by giving Lender written
notice (or telephonic notice promptly confirmed in writing) substantially in the
form of Exhibit 1.1(c) (a “Notice of Revolver Borrowing”) prior to noon
(Atlanta, Georgia time) on the requested date of the requested Borrowing. Each
Notice of Revolving Borrowing shall be irrevocable and shall specify: (i) the
aggregate principal amount of such Borrowing and (ii) the date of such Borrowing
(which shall be a Business Day). The request for the initial Revolver Loan
hereunder shall be deemed a request for a Eurodollar Loan and all subsequent
Revolver Loans shall be made as Eurodollar Loans until Borrower shall have
elected pursuant to Section 1.5(b) that the Revolver Loans be a different Type.
All Revolving Loans outstanding at any time shall be of the same Type.

 

(d)          Lender may make extensions of credit under this Agreement based on
communications or instructions received from any Person believed by Lender to be
an Authorized Officer of Borrower, or, at the discretion of Lender, if such
extensions of credit are necessary to satisfy any Obligations. Unless payment is
otherwise timely made by Borrower, the becoming due of any amount required to be
paid with respect to any of the Obligations (including any interest, fees or
Lender Expenses) shall be deemed irrevocably to be a request (without any
requirement for the submission of a notice of borrowing) for a Revolver Loan on
the due date of and in an aggregate amount required to pay such Obligations.
Lender shall have no obligation to honor any deemed request for a Revolver Loan
on or after the Commitment Termination Date or when any applicable condition
precedent set forth in Section 3 hereof is not satisfied, but may do so in its
discretion and without regard to the existence of, and without being deemed to
have waived, any Default or Event of Default. The proceeds of each Revolver Loan
deemed requested by Borrower under this Section 1.1(d) may be disbursed by
Lender by way of direct payment of the relevant Obligations.

 

 -2- 

 

 

1.2         Term Loan.

 

(a)          Lender shall extend a term loan to Borrower through a single
advance in an amount equal to $1,575,000 (the “Term Loan”). The Term Loan shall
be made on the Closing Date. The Term Loan shall initially be a Eurodollar Loan
until Borrower shall have elected pursuant to Section 1.5(b) that the Term Loan
shall be a different Type. The Term Loan shall be of the same Type of interest
rate selection.

 

(b)          Borrower’s obligation to repay the Term Loan shall be evidenced by
an installment promissory note (as renewed, amended, substituted or replaced
from time to time, the “Term Note”). Lender shall disburse the proceeds of the
Term Loan in such other manner as the parties may agree.

 

(c)          The unpaid principal amount of the Term Note shall be paid in equal
monthly principal installments of $13,125 each, beginning on June 1, 2017, and
on the first day of each succeeding month until the Commitment Termination Date,
when the unpaid principal and interest evidenced by the Term Note shall be fully
due and payable.

 

1.3         Payments.

 

(a)          All payments with respect to any of the Obligations shall be made
to Lender in dollars on the date when due, in immediately available funds,
without any offset or counterclaim. Except where evidenced by Notes or other
instruments made by Borrower to Lender specifically containing payment
provisions in conflict with this Section 1.3 (in which event the conflicting
provisions of such instruments shall govern and control), the Obligations shall
be due and payable as follows:

 

(i)          Principal payable on account of the Revolver Loans shall be due and
payable immediately upon (x) receipt by Lender or Borrower of any proceeds of
any of the Accounts or Inventory, to the extent of such proceeds and (y) the
Commitment Termination Date;

 

(ii)         Interest accrued on the principal balance of the Revolver Loans and
the Term Loan during the Term shall be due and payable on (x) the first day of
each month, computed in arrears for the prior month; and (y) the Commitment
Termination Date; interest accruing at the Default Rate or after the Term shall
be payable on demand; and

 

(iii)        All other Obligations requiring the payment of money, if any, shall
be due and payable as and when provided in the Loan Documents, or, if the date
of payment is not specified in the Loan Documents, on demand.

 

(b)          Whenever any payment of any Obligations shall be due on a day that
is not a Business Day, the date for payment thereof shall be extended to the
next succeeding Business Day and interest thereon shall continue to accrue and
shall be payable for such extended period of time. If any amount applied to the
Obligations is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other Person, then the Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such amount had not been made or
received. The provisions hereof shall survive the Commitment Termination Date
and payment in full of the Obligations.

 

 -3- 

 

 

1.4         Letters of Credit.

 

(a)          Lender, in reliance upon the agreements set forth herein, agrees to
issue, at the request of Borrower, Letters of Credit for the account of Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the stated expiry date of
such Letter of Credit (or in the case of any renewal or extension thereof, the
expiry date of any such renewal or extension) and (B) the date that is five
(5) Business Days prior to the Commitment Termination Date; (ii) each Letter of
Credit shall be in a stated amount of at least $25,000; and (iii) Borrower may
not request any Letter of Credit, if, after giving effect to such issuance (A)
the aggregate LC Exposure would exceed the LC Commitment or (B) the aggregate
amount of outstanding Revolver Loans plus the LC Exposure would exceed the
lesser of (I) the Revolver Commitment Amount less Availability Reserve, or (II)
the Borrowing Base.

 

(b)          To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), Borrower shall give
Lender irrevocable written notice at least five (5) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, extended or renewed, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. In addition to the satisfaction of the conditions in
Section 3.2, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the following
further conditions: (i) such Letter of Credit shall be in such form and contain
such terms as Lender shall approve and (ii) Borrower shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as Lender shall reasonably require; provided, that in the
event of any conflict between such applications, agreements or instruments and
this Agreement, the terms of this Agreement shall control.

 

 -4- 

 

 

(c)          Lender shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof.
Lender shall notify Borrower of such demand for payment and whether Lender has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve Borrower of its obligation
to reimburse Lender with respect to such LC Disbursement. Borrower shall be
irrevocably and unconditionally obligated to reimburse Lender for any LC
Disbursements paid by Lender in respect of such drawing, without presentment,
demand or other formalities of any kind. Unless Borrower shall have notified
Lender prior to 11:00 a.m. (Atlanta, Georgia time) on the Business Day
immediately prior to the date on which such drawing is honored that Borrower
intend to reimburse Lender for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, Borrower shall be deemed to have timely
given notice of a request for a Revolver Loan that is a Eurodollar Loan to
Lender on the date on which such drawing is honored in an exact amount due to
Lender; provided, that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable. The proceeds
of such Borrowing shall be applied to reimburse Lender for such LC Disbursement.

 

(d)          If any Event of Default shall occur and be continuing, on the
Business Day that Borrower receive notice from Lender demanding the deposit of
Cash Collateral pursuant to this paragraph, Borrower shall deposit in an account
with Lender, in the name of Lender and for its benefit, an amount in cash equal
to 105% of the LC Exposure as of such date plus any accrued and unpaid fees
thereon; provided, that the obligation to deposit such Cash Collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or notice of any kind, upon the occurrence of any Event
of Default with respect to Borrower described in Section 7.1(d). Such deposit
shall be held by Lender as collateral for the payment and performance of the
obligations of Borrower under this Agreement. Lender shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Borrower agrees to execute any documents and/or certificates to
effectuate the intent of this paragraph. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of Lender and at Borrower’s risk and expense, such deposits
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by Lender to
the reimbursement of LC Disbursements for which it had not been reimbursed and
to the extent so applied, shall be held for the satisfaction of the
reimbursement obligations of Borrower for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated be applied to satisfy other
obligations of Borrower under this Agreement and the other Loan Documents. If
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
so applied as aforesaid) shall be returned to Borrower within three Business
Days after all Events of Default have been cured or waived.

 

(e)          Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

 

(i)          Any lack of validity or enforceability of any Letter of Credit or
this Agreement;

 

 -5- 

 

 

(ii)         The existence of any claim, set-off, defense or other right which
Borrower or any Subsidiary or Affiliate of Borrower may have at any time against
a beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), Lender or
any other Person, whether in connection with this Agreement or the Letter of
Credit or any document related hereto or thereto or any unrelated transaction;

 

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

 

(iv) Payment by Lender under a Letter of Credit against presentation of a draft
or other document to Lender that does not comply with the terms of such Letter
of Credit;

 

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 1.3,
constitute a legal or equitable discharge of, or provide a right of setoff
against, Borrower’s obligations hereunder; or

 

(vi) The existence of a Default or an Event of Default.

 

Lender shall have no liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to above), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of Lender; provided, that the
foregoing shall not be construed to excuse Lender from liability to Borrower to
the extent of any actual direct damages (as opposed to special, indirect
(including claims for lost profits or other consequential damages), or punitive
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable law) suffered by Borrower that are caused by Lender’s
failure to exercise due care when determining whether drafts or other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree, that in the absence of gross negligence or willful
misconduct on the part of Lender (as finally determined by a court of competent
jurisdiction), Lender shall be deemed to have exercised due care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation;
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

 -6- 

 

 

(f)          Each Letter of Credit shall be subject to the Uniform Customs and
Practices for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, as the same may be amended from time to time, or
to ISP 98 (International Standby Practices), as the same may be amended from
time to time, and, to the extent not inconsistent therewith, the governing law
of this Agreement.

 

1.5         Interest Rates.

 

(a)          The Obligations shall bear interest (i) for that portion of the
Term Loan that consists of Base Rate Loans, the Base Rate in effect from time to
time plus 1.00% per annum; (ii) for that portion of the Term Loan that consists
of Eurodollar Loans, the LIBOR Market Index Rate plus 2.00% per annum; (iii) for
that portion of the Revolver Loans that consists of Base Rate Loans, the Base
Rate in effect from time to time, plus the Applicable Margin; (iv) for that
portion of the Revolver Loans that consists of Eurodollar Loans, the LIBOR
Market Index Rate, plus the Applicable Margin; and (v) if any other Loan
Obligation (including, to the extent permitted by law, interest not paid when
due), at the Base Rate in effect from time to time, plus the Applicable Margin
for Base Rate Loans. The Base Rate shall be determined daily on each Business
Day and shall be increased or decreased, as applicable, automatically on the
date of each such determination. All interest chargeable under this Agreement
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. At any time that an Event of Default exists, the principal amount of
the Obligations outstanding shall bear interest at the Default Rate at Lender’s
option. The LIBOR Market Index Rate on the date hereof is 0.99500% and therefore
(A) the rate of interest in effect hereunder for Revolving Loans which consist
of Eurodollar Loans, expressed in simple interest terms as of the date hereof,
is 2.745% per annum and (B) the rate of interest in effect hereunder for that
portion of the Term Loan bearing interest as a Eurodollar Loan, expressed in
simple interest terms as of the date hereof, is 2.99500% per annum.

 

(b)          Each Loan may be converted to a different Type at the election of
Borrower pursuant to this Section 1.5. Borrower may make such election by giving
Lender written notice (or telephonic notice promptly confirmed in writing)
substantially in the form of Exhibit 1.5(b) attached hereto (a “Notice of
Conversion”) one (1) Business Day prior to the requested date of a conversion of
the Loans to a different Type. Each such Notice of Conversion shall be
irrevocable and shall specify the effective date of the election (which shall be
a Business Day) made pursuant to such Notice of Conversion, and whether the
resulting interest rate election is for Base Rate Loans or Eurodollar Loans.
Until Borrower has delivered to Lender a Notice of Conversion, Borrower shall be
deemed to have elected all Loans to bear interest as Eurodollar Loans. Borrower
shall not be permitted to deliver more than four (4) Notices of Conversion
during any Fiscal Year.

 

 -7- 

 

 

1.6         Fees and Reimbursement of Expenses.

 

(a)          Borrower shall pay to Lender the fees set forth in Item 5(a) of the
Terms Schedule.

 

(b)          Borrower shall reimburse Lender for all Lender Expenses and all
other expenses as set forth in Item 5(b) of the Terms Schedule.

 

(c)          All fees shall be fully earned by Lender when due and payable;
except as otherwise set forth herein or required by applicable law, shall not be
subject to rebate, refund or proration; are and shall be deemed to be for
compensation for services; and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. All amounts
chargeable to Borrower under this Section 1.6 shall be Obligations secured by
the Collateral, shall be payable on demand to Lender, and shall bear interest
from the date such demand is made until paid in full at the rate applicable to
Revolver Loans from time to time.

 

1.7         Maximum Interest. In no event shall the aggregate of all amounts
that are contracted for, charged or received by Lender pursuant to the terms of
the Loan Documents and that are deemed interest under applicable law exceed the
highest rate permissible under any applicable law, that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If any
interest is charged or received in excess of the maximum rate allowable under
applicable law (“Excess”), Borrower acknowledges and stipulates that any such
charge or receipt shall be the result of an accident and bona fide error, and
such Excess, to the extent received, shall be applied first to reduce the
principal Obligations and the balance, if any, returned to Borrower, it being
the intent of the parties hereto not to enter into a usurious or other illegal
relationship. The provisions of this Section shall be deemed to be incorporated
into every Loan Document (whether or not any provision of this Section is
referred to therein).

 

1.8         Loan Account; Account Stated. Lender shall maintain for its books an
account (“Loan Account”) evidencing the Obligations resulting from each Loan,
including the amount of principal and interest payable from time to time
hereunder. Any failure of Lender to make an entry in the Loan Account, or any
error in doing so, shall not limit or otherwise affect the agreement of Borrower
to repay the Obligations in accordance with the Loan Documents. The entries made
in the Loan Account shall constitute rebuttably presumptive evidence of the
information therein, provided that if a copy of information contained in the
Loan Account is provided to an Obligor, or an Obligor inspects the Loan Account
at any time, then the information contained in the Loan Account shall be
conclusive and binding on such Obligor for all purposes, absent manifest error,
unless such Obligor notifies Lender in writing within 30 days after such
Obligor’s receipt of such copy or such Obligor’s inspection of the Loan Account
of its intention to dispute the information contained therein.

 

 -8- 

 

 

1.9         Application of Payments and Collections. Borrower irrevocably waives
the right to direct the application of any and all payments and collections at
any time or hereafter received by Lender from or on behalf of Borrower, and
agrees that Lender shall have the continuing right to apply and reapply any and
all such payments and collections received at any time hereafter against the
Obligations, in such manner as Lender may deem advisable.

 

1.10       Collateral. All of the Obligations shall be secured by a continuing
security interest and Lien upon all personal property of Borrower as provided in
the Security Agreement and the other Security Documents.

 

SECTION 2.        TERM AND TERMINATION

 

2.1         Term. Subject to Lender’s right to cease making Loans and other
extensions of credit to Borrower at any time on or after the Commitment
Termination Date, the Commitment shall become effective on the date of this
Agreement (subject to satisfaction of the conditions set forth in Section 3
hereof) and shall expire at the close of business on the day specified in Item 6
of the Terms Schedule (the “Term”), unless sooner terminated as provided in
Section 2.2 hereof.

 

2.2         Termination; Effect of Termination. Lender may terminate the
Commitment, without notice, at any time that an Event of Default exists. The
Commitment shall automatically terminate upon the occurrence of an Event of
Default resulting from the commencement of an Insolvency Proceeding by or
against Borrower. Borrower may terminate the Commitment (in whole, but not in
part) by giving Lender at least 30 days prior written notice of Borrower’s
desire to terminate the Commitment, which notice shall be irrevocable (unless
otherwise agreed in writing by Lender). On the date of a termination by Borrower
or Lender, all Obligations shall become immediately due and payable without
notice to or demand upon Borrower and shall be paid to Lender in cash or by wire
transfer of immediately available funds. No termination of the Commitment shall
in any way affect any of Lender’s rights or remedies, or any of Borrower’s
duties or obligations under the Loan Documents, or any Liens held by Lender.

 

2.3         Inability to Determine Interest Rates. If, prior to the commencement
of any Interest Period for any Eurodollar Loan:

 

(i)          Lender shall have determined (which determination shall be
conclusive and binding upon Borrower) that, by reason of circumstances affecting
the relevant interbank market, adequate means do not exist for ascertaining the
LIBOR Market Index Rate for such Interest Period, or

 

(ii)         Lender shall have received notice that the LIBOR Market Index Rate
does not adequately and fairly reflect the cost to Lender of making, funding or
maintaining their Eurodollar Loans for such Interest Period,

 

 -9- 

 

 

Lender shall give written notice (or telephonic notice, promptly confirmed in
writing) to Borrower as soon as practicable thereafter. Until Lender shall
notify Borrower that the circumstances giving rise to such notice no longer
exist, (i) the obligations of Lender to make Eurodollar Loans or to continue or
convert outstanding Loans as or into Eurodollar Loans shall be suspended and
(ii) all such affected Loans shall be converted into Base Rate Loans on the last
day of the then current Interest Period applicable thereto unless Borrower
prepays such Loans in accordance with this Agreement. Unless Borrower notifies
Lender at least one (1) Business Day before the date of any Eurodollar Loan for
which a Notice of Revolving Borrowing or a Notice of Conversion has previously
been given that it elects not to borrow, continue or convert to a Eurodollar
Loan on such date, then such Revolving Loan shall be made as, continued as or
converted into a Base Rate Loan.

 

2.4         Illegality. If any Change in Law shall make it unlawful or
impossible for Lender to make, maintain or fund any Eurodollar Loan, Lender
shall promptly give notice thereof to Borrower, whereupon until the
circumstances giving rise to such suspension no longer exist, the obligation of
Lender to make Eurodollar Loans, or to continue or convert outstanding Loans as
or into Eurodollar Loans, shall be suspended. In the case of the making of a
Eurodollar Loan, Lender’s Revolver Loan shall be made as a Base Rate Loan as
part of the same Revolver Loan for the same Interest Period and, if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date. Notwithstanding the
foregoing, Lender shall, prior to giving such notice to Lender, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to Lender in the good faith exercise of its discretion.

 

2.5         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
LIBOR Market Index Rate hereunder against assets of, deposits with or for the
account of, or credit extended by, Lender (except any such reserve requirement
reflected in the LIBOR Market Index Rate); or

 

(ii)         impose on Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by Lender or any
Letter of Credit or any participation therein;

 

and the result of any of the foregoing is to increase the cost to Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to Lender of participating in or issuing any Letter of Credit
or to reduce the amount received or receivable by Lender hereunder (whether of
principal, interest or any other amount),

 

then, from time to time, Lender may provide Borrower with written notice and
demand with respect to such increased costs or reduced amounts, and within five
(5) Business Days after receipt of such notice and demand Borrower shall pay to
Lender such additional amounts as will compensate Lender for any such increased
costs incurred or reduction suffered.

 

 -10- 

 

 

(b)          If Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on Lender’s capital (or on
the capital of the Parent Company of Lender) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which Lender, or such Parent Company could have achieved but for such Change in
Law (taking into consideration Lender’s policies or the policies of such Parent
Company with respect to capital adequacy and liquidity), then, from time to
time, Lender may provide Borrower with written notice and demand with respect to
such reduced amounts, and within five (5) Business Days after receipt of such
notice and demand Borrower shall pay to Lender such additional amounts as will
compensate Lender or such Parent Company for any such reduction suffered.

 

(c)          A certificate of Lender setting forth the amount or amounts
necessary to compensate Lender or the Parent Company of Lender specified in
subsection (a) or (b) of this Section shall be delivered to Borrower and shall
be conclusive, absent manifest error.

 

(d)          Failure or delay on the part of Lender to demand compensation
pursuant to this Section shall not constitute a waiver of Lender’s right to
demand such compensation.

 

2.6         Funding Indemnity. In the event of (a) the payment of any principal
of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, Borrower shall compensate Lender, within five
(5) Business Days after written demand from Lender, for any loss, cost or
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense shall be deemed to include an amount determined by Lender to be
the excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
LIBOR Market Index Rate applicable to such Eurodollar Loan for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan) over
(B) the amount of interest that would accrue on the principal amount of such
Eurodollar Loan for the same period if the LIBOR Market Index Rate were set on
the date such Eurodollar Loan was prepaid or converted or the date on which
Borrower failed to borrow, convert or continue such Eurodollar Loan. A
certificate as to any additional amount payable under this Section submitted to
Borrower by Lender shall be conclusive, absent manifest error.

 

 -11- 

 

 

2.7         Taxes.

 

(a)          Defined Terms. For purposes of this Section 2.7, the term
“applicable law” includes FATCA.

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Obligor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) Lender
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(c)          Payment of Other Taxes by Borrower. Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of Lender timely reimburse it for the payment of, any Other Taxes.

 

(d)          Indemnification by Borrower. Borrower shall indemnify Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by Lender or
required to be withheld or deducted from a payment to Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Such demand shall include a certificate identifying the
nature and the amount of Indemnified Taxes for which indemnification is sought.

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by Borrower or any other Obligor to a Governmental Authority pursuant to
this Section 2.7, Borrower or other Obligor shall deliver to Lender the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Lender.

 

 -12- 

 

 

(f)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.7 (including by
the payment of additional amounts pursuant to this Section 2.7), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid; provided, however, a partial payment
shall be required to the extent that there is not a less favorable after-tax
provision. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.

 

(g)          Survival. Each party’s obligations under this Section 2.7 shall
survive any assignment of rights by, or the replacement of, Lender, the
termination of the Commitment and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

SECTION 3.        CONDITIONS PRECEDENT

 

3.1         Closing Conditions. Lender shall not be obligated to make any
extension of credit hereunder unless, on or before May 10, 2017, each of the
following conditions has been satisfied:

 

(a)          Borrower and each other Person that is to be a party to any Loan
Document shall have executed and delivered each such Loan Document, all in form
and substance satisfactory to Lender;

 

(b)          Borrower shall cause to be delivered to Lender the documents
described in Item 7 of the Terms Schedule, each in form and substance
satisfactory to Lender;

 

(c)          Lender shall have received evidence satisfactory to it that there
are no Liens upon any Collateral other than the Permitted Liens;

 

(d)          Lender shall have received a final payoff letter from any Person
whose outstanding loans to Borrower are to be satisfied from proceeds of the
initial Loans hereunder;

 

 -13- 

 

 

(e)          Lender shall have received a Borrowing Base Certificate prepared as
of a date satisfactory to Lender, which indicates that, upon giving effect to
the initial funding of Loans and the issuance of Letters of Credit as of the
Closing Date, plus the payment by Borrower of all fees and expenses incurred in
connection herewith, plus the payment of all payables that are unpaid beyond
their customary payment terms as of the Closing Date, Availability shall be not
less than $3,500,000 as of the Closing Date;

 

(f)          Lender shall have received assurances, satisfactory to it, that no
litigation is pending or threatened against any Obligor which Lender determines
may have a Material Adverse Effect;

 

(g)          Borrower shall have satisfied such additional closing conditions as
are set forth in Items 7 and 8 of the Terms Schedule; and

 

(h)          Each of the conditions precedent set forth in any Rider is
satisfied.

 

3.2         Ongoing Conditions Precedent. Lender shall not be obligated to make
any extension of credit unless each of the following conditions is satisfied at
the time of the requested extension of credit and after giving effect thereto:

 

(a)          Lender shall have received from Borrower a notice of borrowing and
such other information as Lender reasonably requests in connection with the
funding of any Loan or other extension of credit;

 

(b)          No Default or Event of Default shall exist (whether before or after
giving effect to the funding of any Loan or other extension of credit);

 

(c)          All representations and warranties made by any Obligor in any of
the Loan Documents, or otherwise in writing to Lender, as updated in accordance
with Section 4.16, shall be true and correct in all material respects with the
same effect as though the representations and warranties have been made on the
date of the funding of the requested Loan or other extension of credit, except
to the extent such representations and warranties relate solely to a specific
earlier date, in which case such representations and warranties shall continue
to be true and correct in all material respects as of such specific earlier
date; and

 

(d)          Lender shall have received each Borrowing Base Certificate then
required by the terms of this Agreement.

 

SECTION 4.        BORROWER’S REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Agreement and to extend credit, Borrower
makes the following representations and warranties, all of which shall be deemed
made as of the date hereof and on each date that a request for an extension of
credit hereunder is made:

 

 -14- 

 

 

4.1         Existence and Rights; Predecessors. Borrower is an entity as
described in the Closing Certificate, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and is duly
qualified or licensed to transact businesses in all places where the failure to
be so qualified could reasonably be expected to have a Material Adverse Effect;
has the right and power to enter into and discharge all of its obligations under
the Loan Documents, each of which constitutes a legal, valid and binding
obligation of Borrower, enforceable against it in accordance with its terms,
subject only to bankruptcy and similar laws affecting creditors’ rights
generally; and has the power, authority, rights and franchises to own its
property and to carry on its business as presently conducted. Except as may be
otherwise described in the Information Certificate, during the 5 year period
prior to the date of this Agreement, Borrower has not been a party to any
merger, consolidation or acquisition of all or substantially all of the assets
or equity interests of any other Person and has not changed its legal status or
the jurisdiction in which it is organized.

 

4.2         Authority. The execution, delivery and performance of the Loan
Documents by Borrower and each other Person (other than Lender) executing any
Loan Document have been duly authorized by all necessary actions of such Person,
and do not and will not violate any provision of law, or any writ, order or
decree of any court or governmental authority or agency, or any provision of the
Organic Documents of such Person, and do not and will not result in a breach of,
or constitute a default or require any consent under, or result in the creation
of any Lien upon any property or assets of such Person pursuant to, any law,
regulation, instrument or agreement to which any such Person is a party or by
which any such Person or its properties may be subject or bound.

 

4.3         Litigation. Except as set forth in the Information Certificate,
there are no actions or proceedings, pending as to the knowledge of Borrower or
threatened, against any Obligor before any court or administrative agency in
which amounts in dispute exceed $25,000, and Borrower has no knowledge or belief
of any pending, threatened or imminent, governmental investigations or claims,
complaints, actions or prosecutions involving Borrower or any Obligor. Borrower
is not in default with respect to any order, writ, injunction, decree or demand
of any court or any governmental or regulatory authority.

 

4.4         Financial Condition. All financial statements and information
relating to Borrower which have been delivered to Lender pursuant to this
Agreement have been prepared in accordance with GAAP, unless otherwise stated
therein and except for interim financial statements which (i) will not have all
the footnotes required by GAAP and (ii) other than Fiscal Quarters, will not
have all the footnotes required by GAAP and (ii) other than Fiscal Quarters,
will not have Statements of Cash Flows, and fairly and reasonably present
Borrower’s financial condition. There has been no material adverse change in the
financial condition of Borrower since the date of the most recent of such
financial statements submitted to Lender. Borrower has no knowledge of any
material liabilities, contingent or otherwise, that are not reflected in such
financial statements and information. Borrower has not entered into any special
commitments or contracts which are not reflected in such financial statements or
information and which may have a material adverse effect upon Borrower’s
financial condition, operations or business as now conducted. Borrower is, and
after consummating the transactions described in the Loan Documents will be,
Solvent.

 

 -15- 

 

 

4.5         Taxes. Borrower has filed all tax returns that it is required to
file, and has paid all Taxes shown on said returns as well as all Taxes shown on
all assessments received by it to the extent that such Taxes are not being
Properly Contested; and Borrower is not subject to any tax Liens and has not
received any notice of deficiency or other official notice to pay any Taxes.

 

4.6         Material Agreements. Borrower is not a party to any agreement or
instrument materially adversely affecting its business, assets, operations or
condition nor is Borrower in default in the performance, observance or
fulfillment of any material obligations, covenants or conditions contained in
any agreement or instrument where such default could reasonably be expected to
have a Material Adverse Effect.

 

4.7         Title to Assets; Intellectual Property. Borrower has good title to
its assets and the same are not subject to any Liens other than Permitted Liens.
Borrower possesses all necessary trademarks, trade names, copyrights, patents,
patent rights and licenses to conduct business as now operated, without any
known conflict with the rights of others, including items described in the
Information Certificate.

 

4.8         Compliance With Laws. Borrower, and its properties, business
operations and leaseholds, are in compliance in all material respects with all
applicable laws.

 

4.9         Business and Collateral Locations. Borrower’s chief executive
office, principal place of business, office where Borrower’s business records
are located and all other places of business of Borrower are as described in the
Information Certificate or contemplated and/or permitted by Section 4 of the
Security Agreement; and except as otherwise described in the Information
Certificate, none of the Collateral is in the possession of any Person other
than Borrower, other than Inventory in-transit to Borrower or its customers or
Inventory held by subcontractors for processing or fabrication.

 

4.10       ERISA. Except as otherwise set forth in the Information Certificate,
Borrower has no Plan. No Plan established or maintained by Borrower had, has, or
is expected to have a material accumulated funding deficiency (as such term is
defined in Section 302 of ERISA), and no material liability to the Pension
Benefit Guaranty Corporation, has been or is expected by Borrower to be,
incurred with respect to any such Plan by Borrower. Borrower is not required to
contribute to or is not contributing to a Multiemployer Plan and has no
withdrawal liability to any Plan, nor has any reportable event referred to in
Section 4043(b) of ERISA occurred that has resulted or could result in liability
of Borrower; and Borrower does not have any reason to believe that any other
event has occurred that has resulted or could result in liability of Borrower as
set forth above.

 

 -16- 

 

 

4.11       Labor Relations. Except as described in the Information Certificate,
neither Borrower nor any of its Subsidiaries is a party to or bound by any
collective bargaining agreement, management agreement or consulting agreement.
On the date hereof, there are no material grievances, disputes or controversies
with any union or any other organization of Borrower’s or any Subsidiary’s
employees, or, to Borrower’s knowledge, any threats of strikes, work stoppages
or any asserted pending demands for collective bargaining by any union or
organization.

 

4.12       Anti-Terrorism Laws. Neither Borrower nor any of its Affiliates is in
violation of any anti-terrorism law, including the PATRIOT Act, engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any anti-terrorism law, including the PATRIOT Act; or is any of the
following (each a “Blocked Person”): (i) a Person that is listed in the annex
to, or is otherwise subject to the provisions of, Executive Order No. 13224;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224; (iii) a Person or entity with which any bank or other
financial institution is prohibited from dealing or otherwise engaging in any
transaction by any anti-terrorism law; (iv) a Person or entity that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224; (v) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or (vi) a Person
who is affiliated with a Person listed above. Neither Borrower nor its
Affiliates conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person or deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224.

 

4.13       Capital Structure. As of the date hereof, the Information Certificate
sets forth (a) the correct name of each Subsidiary, its jurisdiction or
organization and the percentage of its Equity Interests owned by Borrower.
Borrower has good title to all of the Equity Interests it purports to own in
each of its Subsidiaries, free and clear of any Lien other than Permitted Liens.
Since the date of the last audited financial statements of Borrower, Borrower
has not made, nor is obligated to make, any Distributions. Except as set forth
in the Information Certificate, there are no outstanding agreements or
instruments binding upon holders of Borrower’s Equity Interests relating to
ownership of such Equity Interests.

 

 -17- 

 

 

4.14       Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and Borrower, its Subsidiaries and their respective directors,
officers and employees and to the knowledge of Borrower its agents, are in
compliance in all material respects with Anti-Corruption Laws and applicable
Sanctions. None of (a) Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of Borrower, any agent
of Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facilities established hereby, is a Sanctioned
Person. No Borrowing or Letter of Credit, use of proceeds or other transactions
will violate Anti-Corruption Laws or applicable Sanctions.

 

4.15       Patriot Act. To the extent applicable, Borrower and each Subsidiary
is in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign asset control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (b) the
Patriot Act.

 

4.16       Information Certificate. All of the representations and warranties in
the Information Certificate are true and correct as of the date of this
Agreement and will remain true after the date of this Agreement; provided that
Borrower may update the Information Certificate from time to time by delivering
written notice thereof to Lender so long as any changes set forth in any such
update are not otherwise violative of this Agreement.

 

SECTION 5.        AFFIRMATIVE COVENANTS

 

At all times prior to the Commitment Termination Date and payment in full of the
Obligations, Borrower covenants that it shall, and shall cause each of its
Subsidiaries to:

 

5.1         Notices. Notify Lender, promptly after Borrower’s obtaining
knowledge thereof, of (i) any Default or Event of Default; (ii) the commencement
of any action, suit or other proceeding against, or any demand for arbitration
with respect to, any Obligor involving more than $75,000 in the aggregate; (iii)
the occurrence or existence of any default by an Obligor under any agreement
relating to Indebtedness for money borrowed involving more than $75,000 in the
aggregate; or (iv) any other event or transaction which has or could reasonably
be expected to have a Material Adverse Effect.

 

5.2         Maintenance of Rights and Properties. Maintain and preserve all
rights, franchises and other authority adequate for the conduct of its business;
maintain its properties, equipment and facilities in good order and repair,
ordinary wear and tear excepted; conduct its business in an orderly manner
without voluntary interruption; and maintain and preserve its existence.

 

 -18- 

 

 

5.3         Insurance. In addition to the insurance required by the Loan
Documents with respect to the Collateral, maintain with its current insurers or
with other financially sound and reputable insurers having a rating of at least
A or better by Best’s Ratings, a publication of A.M. Best Company, (i) insurance
with respect to its properties and business against such casualties and
contingencies of such type (including product liability, workers’ compensation,
larceny, embezzlement or other criminal misappropriation insurance) and in such
amounts and with such coverages, limits and deductibles as is customary in the
business of Borrower or such Subsidiary and (ii) business interruption insurance
in an amount approved by Lender in its reasonable discretion.

 

5.4         Visits, Inspections and Appraisals. Permit representatives of
Lender, as often as may be reasonably requested, but only during normal business
hours and (except when a Default or Event of Default exists) upon reasonable
prior notice to Borrower to: visit and inspect properties of Borrower and each
of its Subsidiaries; inspect, audit and make extracts from Borrower’s Books,
including all records relating to any Collateral; and discuss with its officers,
employees and independent accountants Borrower’s and each Subsidiary’s business,
financial conditions, business prospects and results of operations; provided
that Borrower shall not be responsible for Lender’s expenses incurred by Lender
in connection with such visits or inspections except to the extent provided in
Section 5(c) of the Terms Schedule.

 

5.5         Taxes. Pay and discharge all Taxes prior to the date on which such
Taxes become delinquent or any penalties attached thereto, except and to the
extent only that such Taxes are being Properly Contested. If requested by
Lender, Borrower shall provide proof of payment or, in the case of withholding
or other employee taxes, deposit required by applicable law and shall deliver to
Lender copies of all of tax returns (and amendments thereto).

 

5.6         Financial Statements and Other Information. Keep adequate records
and books of account with respect to its business activities in which proper
entries are made in accordance with GAAP reflecting all its financial
transactions; and cause to be prepared and furnished to Lender the following:

 

(a)          as soon as available, and in any event within 90 days after the
close of each Fiscal Year, unqualified audited balance sheets of Borrower and
its Subsidiaries as of the end of such Fiscal Year and the related statements of
income, shareholders’ equity and cash flow, on a consolidated basis, certified
without any going concern or other material qualification by Friedman LLP or
another firm of independent certified public accountants of recognized national
standing selected by Borrower but reasonably acceptable to Lender and setting
forth in each case in comparative form the corresponding consolidated and
consolidating figures for the preceding Fiscal Year together with the Internal
Transfer Pricing Study prepared by Thomson Reuters Corporation or another firm
reasonably acceptable to Lender;

 

 -19- 

 

 

(b)          as soon as available, and in any event within 30 days after the end
of each Fiscal Month hereafter, including the last Fiscal Month of Borrower’s
Fiscal Year, unaudited balance sheets of Borrower and its Subsidiaries as of the
end of such Fiscal Month and the related unaudited consolidated statements of
income for such Fiscal Month and for the portion of Borrower’s Fiscal Year then
elapsed, on a consolidated and basis, setting forth in each case in comparative
form the corresponding figures for the preceding Fiscal Year and certified by
the principal financial officer of Borrower as prepared in accordance with GAAP
and fairly presenting the consolidated financial position and results of
operations of Borrower and its Subsidiaries for such Fiscal Month and period
subject only to changes from audit and year end adjustments and except that such
statements need not contain notes;

 

(c)          as soon as available, and in any event within 45 days after the end
of each Fiscal Quarter of Borrower, a calculation of Availability as of the last
day of such Fiscal Quarter;

 

(d)          promptly after the same are filed, copies of all quarterly reports
that Borrower is required to file with the SEC under Section 13 or 15(d) of the
Securities and Exchange Act of 1934, as amended from time to time, and any
successor statute.

 

(e)          a Borrowing Base Certificate

 

(i)          on the Closing Date (prepared as of a date acceptable to Lender),

 

(ii)         on or before the 15th day of each calendar month (prepared as of
the close of business of the previous fiscal month); provided, however, if at
any time Borrower shall fail to maintain Availability of at least 20% of the
Revolver Commitment Amount, the foregoing provision providing for a monthly
borrowing base certificate shall automatically be deemed to be changed to
provide for a weekly borrowing base certificate (or more frequent reporting as
Lender may reasonably require). All calculations of Availability in connection
with any Borrowing Base Certificate shall originally be made by Borrower and
certified by an Authorized Officer to Lender, provided that Lender shall have
the right to review and adjust, in the exercise of its credit judgment, any such
calculation (i) to reflect its reasonable estimate of declines in value of any
of the Collateral described therein and (ii) to the extent that such calculation
is not in accordance with this Agreement or does not accurately reflect the
amount of the Availability Reserve. In no event shall the Borrowing Base on any
date be deemed to exceed the amount of the Borrowing Base shown on the Borrowing
Base Certificate last received by Lender prior to such date, as the calculation
in such Borrowing Base Certificate may be adjusted from time to time by Lender
as herein authorized;

 

(f)          together with each monthly Borrowing Base Certificate, an accounts
receivable roll-forward report with respect to all of Borrower’s Accounts;
provided, however, if Borrower is required to provide a weekly Borrowing Base
Certificate in accordance with the terms of clause (e)(ii) above, Borrower shall
deliver such accounts receivable roll-forward report with respect to all of
Borrower’s Accounts together with each such weekly Borrowing Base Certificate;

 

 -20- 

 

 

(g)          together with each month end Borrowing Base Certificate (i) a
detailed aged trial balance of all of Borrower’s Accounts, specifying the names,
face value, dates of invoices and due dates for each Account Debtor obligated on
an Account so listed, (ii) a calculation of all eligible and ineligible Accounts
and Inventory, (iii) a summary inventory report by location, (iv) an in-transit
inventory report, and (v) a summary accounts payable aging (with a detailed
accounts payable aging to be provided upon Lender’s request);

 

(h)          promptly after the sending or filing thereof, as the case may be,
copies of any statements or reports which Borrower has made generally available
to its shareholders; copies of any regular, periodic and special reports or
registration statements or prospectuses which Borrower files with any
governmental authority; and copies of any press releases or other statements
made available by Borrower to the public concerning material changes to or
developments in the business of Borrower;

 

(i)           promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to Borrower notifying
Borrower of a significant deficiency or material weakness in the financial
reporting infrastructure of Borrower in connection with any annual, interim or
special audit of the books of Borrower;

 

(j)           all reporting with respect to the Collateral as provided in the
Security Agreement and the other Security Documents; and

 

(k)          no later than 30 days prior to the commencement of each Fiscal
Year, deliver Projections to Lender for such Fiscal Year.

 

Concurrently with the delivery of the financial statements described in clauses
(a) and (b) of this Section, or more frequently if requested by Lender during
any period that a Default or Event of Default exists, Borrower shall cause to be
prepared and furnished to Lender a Compliance Certificate.

 

5.7         Compliance with Laws. Comply in all material respects with all
applicable laws (including the PATRIOT Act) and all other laws regarding the
collection, payment and deposit of Taxes, and shall obtain and keep in full
force and effect any and all governmental approvals necessary to the ownership
of its properties or the conduct of its business and shall promptly report to
Lender any non-compliance known by Borrower.

 

5.8         Financial Covenants. Comply with all of the financial covenants set
forth in Item 9 of the Terms Schedule.

 

 -21- 

 

 

5.9         Banking Relationship. During the term of this Agreement, Borrower
shall maintain its primary banking relationship with Lender. Borrower agrees to
close all deposit accounts with AloStar Bank of Commerce and to terminate all
treasury management products with AloStar Bank of Commerce within 60 days after
the date of this Agreement.

 

5.10       Government Accounts. In the event that an Account Debtor is the
United States of America or any department, agency or instrumentality thereof or
any other state or local jurisdiction, Borrower shall promptly upon Lender’s
request assign its right to payment of such Account to Lender in a manner
satisfactory to Lender so as to comply with the Assignment of Claims Act of 1940
(31 U.S.C. §3727 and 41 U.S.C. §15) or any similar state or local laws and
Borrower’s failure to comply promptly with such request by Lender shall entitle
Lender to exclude any such Account as an Eligible Account.

 

5.11       Post-Closing Covenant. Within 25 days after the date hereof, Borrower
shall deliver or cause to be delivered to Lender, a lender’s loss payee
endorsement (in form and substance reasonably satisfactory to Lender) issued by
Lloyd’s of London with respect to policy no. CGSF10054900.

 

SECTION 6.        NEGATIVE COVENANTS

 

At all times prior to the Commitment Termination Date and payment in full of the
Obligations. Borrower shall not and Borrower shall not permit any Subsidiary to:

 

6.1         Fundamental Changes. Merge, reorganize as a different type of legal
entity, or consolidate with any Person, or liquidate, wind up its affairs or
dissolve itself, in each case whether in a single transaction or in a series of
related transactions, except for mergers or consolidations of any Subsidiary
with another Subsidiary; change its name or conduct business under any
fictitious name except for fictitious name, if any, shown in the Information
Certificate; change its federal employer identification number, organizational
identification number or state of organization; relocate its chief executive
office or principal place of business without having first provided 30 days
prior written notice to Lender; amend, modify or otherwise change any of the
terms or provisions in any of its Organic Documents, except for changes that do
not affect in any way Borrower’s authority to enter into and perform the Loan
Documents to which it is a party, the perfection of Lender’s Liens and any of
the Collateral, or its authority or obligation to perform and pay the
Obligations; or create any Subsidiary (except in connection with a Permitted
Acquisition or except with the consent of Lender, such consent not to be
unreasonably withheld); or make any Acquisition (except for Permitted
Acquisitions).

 

6.2         Conduct of Business. Sell, lease or otherwise dispose of any of its
assets (including any Collateral) other than a Permitted Asset Disposition;
suspend or otherwise discontinue all or any material part of its business
operations; or engage in any business other than the business engaged in by it
on the Closing Date without the prior written consent of Lender.

 

 -22- 

 

 

6.3         Liens. Create, incur or suffer to exist any Lien on any of its
assets other than Permitted Liens.

 

6.4         Investments. Make any Investments in any Person except for:

 

(a)         existing Investments in Foreign Subsidiaries of Borrower;

 

(b)         additional Investments in Foreign Subsidiaries made after the date
hereof so long as: (1) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (2) either (i) Availability is at least
25% of the then current Revolver Commitment Amount immediately after giving
effect to any such Investment in Foreign Subsidiaries or (ii) Availability is at
least 20% of the then current Revolver Commitment Amount immediately after
giving effect to any such Investment in Foreign Subsidiaries and the pro forma
Fixed Charge Coverage Ratio is at least 1.10 to 1.0 computed on a pro forma
basis as of the last day of the most recent Fiscal Quarter for which Lender
should have received monthly financial statements in accordance with Section
5.6(b) (hereinafter such last day shall be referred to as the “Computation
Date”), with such pro forma calculation being made for the four (4) Fiscal
Quarter period ending as of the Computation Date and with the amount of any such
Investment in Foreign Subsidiaries being included in such computation and being
deemed to have been made on the Computation Date and (3) the maximum aggregate
amount of such Investments in Foreign Subsidiaries made by Borrower in any
Fiscal Year together with the maximum aggregate amount of Distributions made by
Borrower in such Fiscal Year shall not exceed the sum of (i) $4,000,000 in the
aggregate (calculated on a non-cumulative basis) plus (ii) up to $2,000,000 of
the aggregate amount of dividends received by Borrower for such Fiscal Year from
Foreign Subsidiaries;

 

(c)          reimbursement of expenses to officers or employees of Borrower in
the Ordinary Course of Business;

 

(d)         transfers by a Subsidiary to Borrower or to another Subsidiary that
is an Obligor; and

 

(e)         transfers to Lender pursuant to the Loan Documents.

 

6.5         Indebtedness. Create, incur, guarantee or suffer to exist any
Indebtedness other than Permitted Indebtedness.

 

 -23- 

 

 

6.6         Distributions. Declare or make any Distribution other than (a) a
Distribution from a Subsidiary of Borrower to Borrower or another Subsidiary of
Borrower to another Subsidiary of Borrower and (b) other Distributions so long
as (1) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (2) either (i) Availability is at least 25% of the then
current Revolver Commitment Amount immediately after giving effect to any such
Distribution or (ii) Availability is at least 20% of the then current Revolver
Commitment Amount immediately after giving effect to any such Distribution and
the pro forma Fixed Charge Coverage Ratio is at least 1.10 to 1.0 computed on a
pro forma basis as of the last day of the most recent Fiscal Quarter for which
Lender should have received monthly financial statements in accordance with
Section 5.6(b) (hereinafter such last day shall be referred to as the
“Computation Date”), with such pro forma calculation being made for the four (4)
Fiscal Quarter period ending as of the Computation Date and with the amount of
any such Distribution being included in such computation and being deemed to
have been made on the Computation Date and (3) the maximum aggregate amount of
such Distributions made by Borrower in any Fiscal Year together with the maximum
aggregate amount of Investments in Foreign Subsidiaries made by Borrower in such
Fiscal Year shall not exceed $4,000,000 in the aggregate (calculated on a
non-cumulative basis).

 

6.7         ERISA. Withdraw from participation in, permit any full or partial
termination of, or permit the occurrence of any other event with respect to any
Plan maintained for the benefit of Borrower’s employees under circumstances that
could result in liability to the Pension Benefit Guaranty Corporation, or any of
its successors or assigns, or to any entity which provides funds for such Plan;
or withdraw from any Multiemployer Plan described in Section 4001(a)(3) of ERISA
which covers Borrower’s employees.

 

6.8         Tax and Accounting Matters. File or consent to the filing of any
consolidated income tax return with any Person other than a Subsidiary; make any
significant change in accounting treatment or reporting practices, except as
required or permitted by GAAP; or establish a fiscal year different than the
Fiscal Year.

 

6.9         Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered; (c) transactions with Affiliates that were consummated prior
to the Closing Date or pursuant to agreements entered into prior to the Closing
Date; and (d) transactions with Affiliates that are (i) fully disclosed to
Lender, and (ii) entered into in the Ordinary Course of Business, upon fair and
reasonable terms and no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate.

 

 -24- 

 

 

6.10       Stock Repurchases. Make any Stock Repurchase unless (1) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (2) either (i) Availability is at least 25% of the then current Revolver
Commitment Amount immediately after giving effect to any such Stock Repurchase
or (ii) Availability is at least 20% of the then current Revolver Commitment
Amount immediately after giving effect to any such Stock Repurchase and the pro
forma Fixed Charge Coverage Ratio is at least 1.10 to 1.0 computed on a pro
forma basis as of the last day of the most recent Fiscal Quarter for which
Lender should have received monthly financial statements in accordance with
Section 5.6(b) (hereinafter such last day shall be referred to as the
“Computation Date”), with such pro forma calculation being made for the four (4)
month Fiscal Quarter period ending as of the Computation Date and with the
amount of any such Stock Repurchase being included in such computation and being
deemed to have been made on the Computation Date.         

 

SECTION 7.         EVENTS OF DEFAULTS; REMEDIES

 

7.1         Events of Default. The occurrence or existence of any one or more of
the following events or conditions shall constitute an Event of Default under
this Agreement:

 

(a)          Borrower shall fail to pay (i) interest in respect of the
Obligations or fees, reimbursable items or other charges payable under any of
the Loan Documents when due and such failure shall continue unremedied for a
period of five days, or (ii) any principal in respect of the Obligations when
due (whether due at stated maturity, on demand, upon acceleration or otherwise).

 

(b)          (i) Any Obligor fails or neglects to perform, keep or observe the
covenant contained in Section 5.8 on the date that Borrower is required to
perform, keep or observe such covenant; (ii) any Obligor fails or neglects to
perform, keep or observe in any material respect any covenant contained in
Sections 5.1, 5.4, 5.6, 5.7 or 6 on the date that Borrower is required to
perform, keep or observe such covenant if the breach of any such covenant is not
cured to Lender's satisfaction within 5 Business Days after any Senior Officer's
receipt of written notice of such breach from Lender, provided that such notice
and opportunity to cure shall not apply in the case of any failure to perform,
keep or observe any such covenant that is not capable of being cured at all
within such 5-Business Day period; (iii) any Obligor fails or neglects to
perform, keep or observe in any material respect any other covenant contained in
this Agreement if the breach of such other covenant is not cured to Lender's
satisfaction within 30 days after of any Senior Officer's receipt of written
notice of such breach from Lender, provided that such notice and opportunity to
cure shall not apply in the case of any failure to perform, keep or observe any
covenant that is not capable of being cured at all within such 30-day period; or
(iv) any Obligor fails or neglects to perform or discharge in any material
respect any covenant or undertaking by it in any other Loan Document if such
breach is not cured to Lender's satisfaction within 30 days after any Senior
Officer's receipt of written notice of such breach from Lender, provided that
such notice and opportunity to cure shall not apply in the case of any failure
to perform, keep or observe any covenant that is not capable of being cured at
all or within such 30-day period.

 

(c)          Any representation, statement, report, or certificate made or
delivered by Borrower to Lender is not true and correct, in any material
respect, when made or furnished.

 

 -25- 

 

 

(d)          An Insolvency Proceeding (i) is commenced against an Obligor and is
not dismissed within 45 days thereafter or (ii) is commenced by an Obligor.

 

(e)          One or more judgments that in the aggregate impose monetary
liability greater than $500,000 shall be entered against any Obligor and (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment, (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) results in the creation or
imposition of a Lien upon any of the Collateral that is not a Permitted Lien.

 

(f)           There is a default, after the expiration of any applicable cure
period, in any material agreement, mortgage, or indenture in excess of $250,000
to which Borrower is a party with a Person other than Lender, if as a result of
such default the Indebtedness evidenced or secured by any such agreement may be
accelerated or demand for payment thereof may be made.

 

(g)          Any Guarantor dies or becomes the subject of an Insolvency
Proceeding; revokes or attempts to revoke the guaranty signed by such Guarantor;
repudiates or disputes such Guarantor’s liability thereunder; is in default
under the terms thereof; or fails to confirm in writing, promptly after receipt
of Lender’s written request therefor, such Guarantor’s ongoing liability under
the guaranty in accordance with the terms thereof.

 

(h)          A Reportable Event (consisting of any of the events set forth in
Section 4043(b) of ERISA) shall occur which Lender, in its reasonable
discretion, shall determine constitutes grounds for the termination by the
Pension Benefit Guaranty Corporation of any Plan or the appointment by the
appropriate United States district court of a trustee for any Plan, or if any
Plan shall be terminated or any such trustee shall be requested or appointed, or
if Borrower or any other Obligor is in “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan resulting
from Borrower’s, or such other Obligor’s complete or partial withdrawal from
such Multiemployer Plan.

 

(i)           Any Obligor shall challenge in any action, suit or other
proceeding the validity or enforceability of any of the Loan Documents, the
legality or enforceability of any of the Obligations or the perfection or
priority of any Lien granted to Lender, or any of the Loan Documents ceases to
be in full force or effect for any reason other than a full or partial waiver or
release by Lender in accordance with the terms thereof.

 

(j)           A Change of Control shall occur.

 

(k)           The occurrence of an event or development which has a Material
Adverse Effect.

 

 -26- 

 

 

7.2         Remedies. If an Event of Default as described in Section 7.1(d)
shall have occurred and continue in effect, all the Obligations shall become
automatically due and payable and the Commitment shall terminate without any
action by Lender or notice of any kind. Upon or after the occurrence of an Event
of Default, Lender may, in its discretion, without notice to or demand upon any
Obligor, do any one or more of the following:

 

(a)          Declare all Obligations, whether arising pursuant to this Agreement
or otherwise, due, whereupon the same shall become without further notice or
demand (all of which notice and demand Borrower expressly waives) immediately
due and payable, and Borrower shall pay to Lender the entire principal of and
accrued and unpaid interest on the Loans and other Obligations plus reasonable
attorneys’ fees and its court costs if such principal and interest are collected
by or through an attorney-at-law;

 

(b)          Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement among Borrower and
Lender;

 

(c)           Terminate the Commitment, but without affecting Lender’s rights
and security interest in the Collateral and without affecting the Obligations
owing by Borrower to Lender;

 

(d)          Notify Account Debtors or lessees of Borrower that the Accounts
have been assigned to Lender and that Lender has a security interest therein,
collect them directly, and charge the collection costs and expenses to the Loan
Account;

 

(e)           Take immediate possession of any Collateral, wherever located;
require Borrower to assemble the Collateral, at Borrower’s expense, and make it
available to Lender at a place designated by Lender which is reasonably
convenient to both parties; and enter any premises where any of the Collateral
may be located and keep and store the Collateral on said premises until sold
(and if said premises are the property of Borrower, then Borrower agrees not to
charge Lender for storage thereof);

 

(f)           Sell or otherwise dispose of all or any part of the Collateral in
its then condition, or after any further manufacturing or processing thereof, at
public or private sales, with such notice as may be required by applicable law,
in lots or in bulk, for cash or on credit, all as Lender in its discretion may
deem advisable; and Borrower agrees to any requirement of notice to Borrower or
any other Obligor of any proposed public or private sale or other disposition of
Collateral by Lender shall be deemed reasonable notice thereof if given at least
10 days prior thereto, and such sale may be at such locations as Lender may
designate in said notice;

 

(g)          Petition for and obtain the appointment of a receiver, without
notice of any kind whatsoever, to take possession of any or all of the
Collateral and business of Borrower and to exercise such rights and powers as
the court appointing such receiver shall confer upon such receiver; and

 

 -27- 

 

 

 

(h)           Set off any Deposit Account maintained by Borrower with Lender and
apply the balances therein to the payment of the Obligations.

 

In the course of effectuating any such remedies, Lender is hereby granted an
irrevocable, non-exclusive license or other right to use, license or sub-license
(exercisable without payment of compensation to any Obligor or any other Person)
any or all of Borrower’s patents, trademarks, tradenames and copyrights and all
of Borrower’s computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, and packaging materials,
and any property of a similar nature, in advertising for sale, marketing,
selling and collecting and in completing the manufacturing of any Collateral,
and Borrower’s rights under all licenses and franchise agreements shall inure to
Lender’s benefit. The proceeds realized from any sale or other disposition of
any Collateral may be applied, after allowing two Business Days for collection,
first to any expenses (including reasonable attorney’s fees) incurred by Lender
and then to the remainder of the Obligations in such order of application as
Lender may elect in its discretion, with Borrower and Obligors remaining liable
for any deficiency.

 

7.3           Cumulative Rights; No Waiver. All covenants, conditions,
warranties, guaranties, indemnities and other undertakings of Borrower in any of
the Loan Documents shall be deemed cumulative, and Lender shall have all other
rights and remedies not inconsistent herewith as provided under the UCC, or
other applicable law. No exercise by Lender of one right or remedy shall be
deemed an election, and no waiver by Lender of any Default or Event of Default
on one occasion shall be deemed to be a continuing waiver or applicable to any
other occasion. No delay by Lender shall constitute a waiver, election or
acquiescence by Lender in any failure by Borrower strictly to comply with its
obligations under the Loan Documents.

 

SECTION 8.     GENERAL PROVISIONS

 

8.1           Accounting Terms. Unless otherwise specified herein, all terms of
an accounting character used in this Agreement shall be interpreted, all
accounting determinations under this Agreement shall be made, and all financial
statements required to be delivered under this Agreement shall be prepared in
accordance with GAAP, applied on a basis consistent with the most recent audited
financial statements of Borrower and its Subsidiaries delivered to Lender prior
to the Closing Date and using the same method for inventory valuation as used in
such audited financial statements, except for any changes required by GAAP.

 

 -28- 

 

 

8.2           Certain Matters of Construction. The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. The section titles, table of contents and
list of exhibits appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All references in this Agreement to statutes
shall include all amendments of same and implementing regulations and any
successor statutes and regulations; to any instrument or agreement (including
any of the Loan Documents) shall include any and all modifications and
supplements thereto and any and all restatements, extensions or renewals thereof
to the extent such modifications, supplements, restatements, extensions or
renewals of any such documents are permitted by the terms thereof; to any Person
shall mean and include the successors and permitted assigns of such Person;
to ”including” shall be understood to mean “including, without limitation”; or
to the time of day shall mean the time of day on the day in question in Atlanta,
Georgia, unless otherwise expressly provided in this Agreement. Whenever in any
provision of this Agreement Lender is authorized to take or decline to take any
action (including making any determination) in the exercise of its “discretion,”
such provision shall be understood to mean that Lender may take or refrain to
take such action in its sole and absolute discretion unless qualified by the
term “reasonable.” Whenever the phrase “to Borrower’s knowledge” or words of
similar import relating to the knowledge or the awareness of Borrower are used
in this Agreement or other Loan Documents, such phrase shall mean and refer to
the actual knowledge of any Senior Officer of Borrower.

 

8.3           Power of Attorney. Borrower hereby irrevocably makes, constitutes
and appoints Lender (and any of Lender’s officers, employees or agents
designated by Lender), with full power of substitution, as Borrower’s true and
lawful attorney, in Borrower’s or Lender’s name: (a) to endorse Borrower’s name
on any checks, notes, acceptances, money orders, drafts or other forms of
payment or security that may come into Lender’s possession; (b) after the
occurrence of an Event of Default, to sign Borrower’s name on drafts against
Account Debtors, on schedules and assignments of Accounts, on notices to Account
Debtors and on any Account invoice or bill of lading; (c) after the occurrence
of an Event of Default, to send requests for verification of Accounts, and to
contact Account Debtors in any other manner to verify the Accounts; (d) after
the occurrence of an Event of Default and upon notice to Borrower, to notify the
post office authorities to change the address for delivery of Borrower’s mail to
any address designated by Lender, to receive and open all mail addressed to
Borrower, and to retain all mail relating to the Collateral and forward, within
ten (10) Business Days of Lender’s receipt thereof, all other mail to Borrower;
and (e) after the occurrence of an Event of Default to do all other things
necessary to carry out this Agreement. The foregoing power of attorney, being
coupled with an interest, is irrevocable so long as any Obligations are
outstanding. Borrower ratifies and approves all acts of the attorney. Neither
Lender nor its employees, officers, or agents shall be liable for any acts or
omissions or for any error in judgment or mistake of fact or law except for
gross negligence or willful misconduct.

 

 -29- 

 

 

8.4           Notices and Communications. Except as otherwise provided in
Section 1.1, all notices, requests and other communications to or upon a party
hereto shall be in writing (including facsimile transmission or similar writing)
and shall be given to such party at the address or facsimile number for such
party in Item 10 of the Terms Schedule or at such other address or facsimile
number as such party may hereafter specify for the purpose by notice to Lender
and Borrower in accordance with the provisions of this Section. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified
herein for the noticed party and confirmation of receipt is received, (ii) if by
nationally recognized overnight courier, when delivered with receipt
acknowledged in writing by the noticed party or (iii) if given by personal
delivery, when duly delivered with receipt acknowledged in writing by the
noticed party. Notwithstanding the foregoing, no notice to or upon Lender
pursuant to Sections 1.1, 2.2 or 5.1 shall be effective until actually received
by the individual to whose attention at Lender such notice is required to be
sent. Any written notice, request or demand that is not sent in conformity with
the provisions hereof shall nevertheless be effective on the date that
such notice, request or demand is actually received by the individual to whose
attention at the noticed party such notice, request or demand is required to be
sent.

 

8.5           Performance of Borrower’s Obligations. If Borrower shall fail to
discharge any covenant, duty or obligation hereunder or under any of the other
Loan Documents, Lender may, in its reasonable discretion at any time, for
Borrower’s account and at Borrower’s expense, pay any amount or do any act
required of Borrower hereunder or under any of the other Loan Documents or
otherwise lawfully requested by Lender. All reasonable costs and expenses
incurred by Lender in connection with the taking of any such action shall be
reimbursed to Lender by Borrower on demand with interest at the Default Rate
from the date such payment is made or such costs or expenses are incurred to the
date of payment thereof. Any payment made or other action taken by Lender under
this Section shall be without prejudice to any right to assert, and without
waiver of, an Event of Default hereunder and without prejudice to Lender’s right
to proceed thereafter as provided herein or in any of the other Loan Documents.

 

8.6           Further Assurances. Borrower agrees to take such further actions
as Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to this Agreement and the other Loan Documents and any
of the transactions contemplated hereby. Promptly after Lender’s request
therefor, Borrower shall execute or cause to be executed and delivered to Lender
such instruments, assignments, title certificates or other documents as are
necessary under the UCC or other applicable law (including any motor vehicle
certificates of title act) to perfect (or continue the perfection of) Lender’s
Liens upon the Collateral and shall take such other action as may be reasonably
requested by Lender to give effect to or carry out the intent and purposes of
this Agreement.

 

8.7           Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties,
provided, that Borrower may not assign this Agreement or any rights or
obligations hereunder without Lender’s prior written consent and any prohibited
assignment shall be absolutely void. Lender may sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in, or
any right or remedy under, the Obligations and the Loan Documents.

 

 -30- 

 

  

8.8          General Indemnity. Borrower hereby agrees to indemnify and defend
the Indemnitees against and to hold the Indemnitees harmless from any
Indemnified Claim that may be instituted or asserted against or incurred by any
of the Indemnitees and that either (i) arises out of or relates to this
Agreement or any of the other Loan Documents (including any transactions entered
into pursuant to any of the Loan Documents, Lender’s Liens upon the Collateral,
or the performance by Lender of Lender’s duties or the exercise of any Lender’s
rights or remedies under this Agreement or any of the other Loan Documents), or
(ii) results from any Borrower’s failure to observe, perform or discharge any of
such Borrower’s covenants or duties hereunder. Without limiting the generality
of the foregoing, this indemnity shall extend to any Indemnified Claims
instituted or asserted against or incurred by any of the Indemnitees under any
environmental laws. Additionally, if any Taxes (excluding Taxes imposed upon or
measured solely by the net income of Lender, but including any intangibles tax,
stamp tax, recording tax or franchise tax) shall be payable by Lender or any
Obligor on account of the execution or delivery of this Agreement, or the
execution, delivery, issuance or recording of any of the other Loan Documents,
or the creation or repayment of any of the Obligations hereunder, by reason of
any applicable law now or hereafter in effect, Borrower shall pay (or shall
promptly reimburse Lender for the payment of) all such Taxes, including any
interest and penalties thereon, and will indemnify and hold Indemnitees harmless
from and against all liability in connection therewith. The foregoing
indemnities shall not apply to Indemnified Claims incurred by any Indemnitee as
a direct and proximate result of its own gross negligence or willful misconduct.
Notwithstanding anything to the contrary in any of the Loan Documents, the
obligations of Borrower and each other Obligor with respect to each indemnity
given by it in this Agreement or any of the other Loan Documents in favor of
Lender shall survive the termination of the Commitment and payment in full of
the Obligations. Notwithstanding anything to the contrary in the foregoing or in
any of the Loan Documents, Borrower shall not be responsible for any Indemnified
Claim to the extent caused by the gross negligence or willful misconduct of
Lender, its representatives and/or agents, or any person or entity acting on its
behalf.

 

8.9           Interpretation; Severability. Section headings and section numbers
have been set forth herein for convenience only. Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against Lender or
Borrower, whether under any rule of construction or otherwise, as this Agreement
has been reviewed and prepared by all parties hereto. Each provision of this
Agreement shall be severable from every other provision of this Agreement for
purposes of determining the legal enforceability of any specific provision.

 

8.10         Indulgences Not Waivers. Lender’s failure at any time or times to
require strict performance by Borrower of any provision of this Agreement or any
of the other Loan Documents shall not waive, affect or otherwise diminish any
right of Lender thereafter to demand strict compliance and performance with such
provision.

 

 -31- 

 

  

8.11         Modification; Counterparts; Facsimile Signatures. This Agreement
cannot be amended unless in writing signed by Borrower and Lender; supersedes
all prior agreements, understandings, negotiations and inducements regarding the
same subject matter, and, together with the other Loan Documents, represents the
entire understanding of the parties with respect to the subject matter hereof
and thereof. This Agreement and any amendments hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute but one and the
same instrument. Counterparts of each of the Loan Documents may be delivered by
facsimile or electronic mail and the effectiveness of each such Loan Document
and signatures thereon shall have the same force and effect as manually signed
originals.

 

8.12         Governing Law; Consent to Forum. This Agreement shall be deemed to
have been made in New York, New York, and shall be governed by and construed in
accordance with the internal laws (but without regard to conflict of law
provisions) of the State of New York. Borrower hereby consents to the
non-exclusive jurisdiction of any United States federal court sitting in or with
direct or indirect jurisdiction over the Southern District of New York or any
state or superior court sitting in New York County, New York, in any action,
suit or other proceeding arising out of or relating to this Agreement or any of
the other Loan Documents; and Borrower irrevocably agrees that all claims and
demands in respect of any such action, suit or proceeding may be heard and
determined in any such court and irrevocably waives any objection it may now or
hereafter have as to the venue of any such action, suit or proceeding brought in
any such court or that such court is an inconvenient forum. Lender reserves the
right to bring proceedings against any Obligor in the courts of any other
jurisdiction. Nothing in this Agreement shall be deemed or operate to affect the
right of Lender to serve legal process in any other manner permitted by law or
to preclude the enforcement by Lender of any judgment or order obtained in such
forum or the taking of any action under this Agreement to enforce same in any
other appropriate forum or jurisdiction.

 

8.13         Waiver of Certain Rights. To the fullest extent permitted by
applicable law, Borrower hereby knowingly, intentionally and intelligently
waives (with the benefit of advice of legal counsel of its own choosing): (i)
the right to trial by jury (which Lender hereby also waives) in any action,
suit, proceeding or counterclaim of any kind arising out of, related to or based
in any way upon any of the Loan Documents, the Obligations or the Collateral;
(ii) any claim against Lender on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages arising out of, in connection with,
or as a result of any of the Loan Documents, any transaction thereunder, the
enforcement of any remedies by Lender or the use of any proceeds of any Loans;
and (iii) notice of acceptance of this Agreement by Lender.

 

[Remainder of page intentionally left blank;

signatures begin on following page.]

 

 -32- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.

 

  BORROWER:       LAKELAND INDUSTRIES, INC.         By: /s/ Christopher J. Ryan
  Name: Christopher J. Ryan   Title: President & Secretary         Accepted in
Atlanta, Georgia:         LENDER:         SUNTRUST BANK         By:  /s/ William
A. Sykstus   Name: William A. Sykstus   Title: Director

 

 

 

 

TERMS SCHEDULE

 

This Terms Schedule is a part of the Loan Agreement dated May 10, 2017, between
LAKELAND INDUSTRIES, INC., as Borrower, and SUNTRUST BANK, as Lender (as at any
time amended, the “Loan Agreement”). Capitalized terms used in this Terms
Schedule, unless otherwise defined herein, shall have the meanings ascribed to
them in the Definitions Schedule annexed to the Loan Agreement.

 

1.Authorized Officers (Definitions Schedule):

 

Danyel Webley, Vice President, Finance

 

2.Guarantor (Definitions Schedule):

 

Laidlaw Adams & Peck, Inc.

 

3.Revolver Commitment Amount (§1.1):

 

$20,000,000 which amount may be increased in minimum amounts of $2,500,000 (upon
the request of Borrower and with the consent of Lender in its sole discretion)
by up to $10,000,000 (for a total of $30,000,000) so long as, prior to giving
effect to such increase, no Default or Event of Default has occurred and is
continuing.

 

4.Interest Rates (§1.4):

 

(a)          The “Applicable Margin” means, as of any date of determination
(with respect to any portion of the outstanding Revolver Loans on such date),
the applicable margin set forth in the following table that corresponds to the
most recent Availability calculation delivered to Lender pursuant to Section
5.6(c) of the Agreement (the “Availability Calculation”); provided, however,
that for the period from the Closing Date through the end of the month in which
Lender receives the Availability Calculation in respect of the testing period
ending October 31, 2017, the Applicable Margin shall be at the margin in the row
styled “Level II”:

 

Level  Availability  Applicable Margin
for Eurodollar Loan   Applicable Margin for
Base Rate Loans  I  If Availability is equal to or greater than 66.7% of the
current Revolver Commitment Amount   1.50%   0.50% II  If Availability is less
than 66.7% of the current maximum amount of the commitment under the Revolver
but equal to or greater than 33.3% of the current maximum amount of the
commitment under the Revolver   1.75%   0.75% III  If Availability is less than
33.3% of the current maximum amount of the commitment under the Revolver 
 2.00%   1.00%

 

 

 

  

Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Availability Calculation, which will be calculated as
of the end of each Fiscal Quarter. Except as set forth in the foregoing proviso,
the Applicable Margin shall be re-determined quarterly on the first day of the
month following the date of delivery to Lender of the certified calculation of
the Availability pursuant to Section 5.6(c) of the Agreement; provided, however,
that if Borrower fails to provide such certification when such certification is
due, the Applicable Margin shall be set at the margin in the row styled “Level
III” as of the first day of the month following the date on which the
certification was required to be delivered until the date on which such
certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification), the Applicable Margin shall be
set at the margin based upon the calculations disclosed by such certification.
In the event that the information regarding Availability contained in any
certificate delivered pursuant to Section 5.6(c) of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period than the Applicable Margin actually
applied for the applicable period of interest, then (i) Borrower shall
immediately deliver to Lender a correct certificate for such period, (ii) the
Applicable Margin shall be determined as if the correct Applicable Margin (as
set forth in the table above) were applicable for such period, and (iii)
Borrower shall immediately deliver to Lender full payment in respect of the
accrued additional interest as a result of such increased Applicable Margin for
such applicable period of interest, which payment shall be promptly applied by
Lender to the affected Obligations.

 

(b)          The “Default Margin” is 2.00%.

 

5.Fees and Expenses (§1.5):

 

(a)          Borrower shall pay to Lender the following fees: (i) an up-front
fee of $43,150 payable on the Closing Date; (ii) an unused line fee in an amount
equal to the Applicable Unused Fee Percentage of the daily amount by which the
Revolver Loan balance for any month (or portion thereof that the Commitment is
in effect) is less than the Revolver Commitment Amount, payable in arrears for
the previous Fiscal Month on the first day of each Fiscal Month (commencing on
June 1, 2017), but if the Commitment Termination Date occurs on a day other than
the first day of the month, then any such fee payable for the month in which
termination shall occur shall be paid on the effective date of such termination;
and (iii) a letter of credit fee at a rate per annum equal to the Applicable
Margin for Eurodollar Rate Loans on the average daily amount of the LC Exposure
during the period from and including the date of issuance of each Letter of
Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Commitment Termination Date), a fronting fee, which shall
accrue at the rate of 0.125% per annum on the daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements),
which shall be computed on the basis of a hypothetical year of three hundred
sixty (360) days until the date that such Letter of Credit is irrevocably
cancelled or expires, whichever is later, and Lender’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.

 

 — 2 — 

 

  

(b)          Notwithstanding the foregoing clause (a)(iii), if the Default Rate
is in effect, the rate per annum used to calculate the letter of credit fee
described above shall automatically be increased by an additional 2.00% per
annum.

 

(c)          Borrower shall reimburse Lender for all costs and expenses incurred
by Lender and third parties engaged by Lender in connection with (i) field
examinations and reviews of Borrower’s Books and such other matters pertaining
to Borrower or any Collateral (including appraisals) as Lender shall deem
appropriate and shall also pay to Lender the standard amount charged by Lender
per person per day ($1,000 per person per day as of the date of the Loan
Agreement) for each day that an agent of Lender shall reasonably be engaged in
an examination or review of any of Borrower’s Books and (ii) appraisals of the
Borrower’s Inventory conducted by a third party engaged by Lender; provided,
however, that, if no Event of Default then exists, Borrower shall only be
required to reimburse Lender for (A) one (1) such field examination in any
consecutive twelve (12) Fiscal Month period so long as Availability is at least
50% of the Revolver Commitment Amount at all times during such period (2) two
(2) of such field examinations in any consecutive twelve (12) Fiscal Month
period if Availability is less than 50% of the Revolver Commitment Amount at any
time during such period and (3) one (1) such appraisal of Borrower’s Inventory.
For the avoidance of doubt, if an Event of Default exists, Lender shall be
permitted to conduct as many audits, field examinations, and appraisals, as it
shall deem necessary to protect its rights under the Loan Documents and in the
Collateral, and Borrower shall reimburse Lender for all costs and expenses
incurred by Lender and third parties engaged by Lender in connection with any
such audit, appraisal, or field examination.

 

6.            Term (§2.1):

 

May 10, 2020.

 

7.            Documents to be delivered at closing (§3.1(b)):

 

(a)          A copy of the Organic Documents of Borrower;

 

(b)          A certificate of the resolutions of the board of directors or other
appropriate governing body of each Obligor, signed by a Senior Officer of such
Obligor, authorizing such Obligor to execute, deliver and perform its
obligations under the Loan Documents;

 

 — 3 — 

 

  

(c)          A favorable legal opinion of Borrower’s general counsel addressed
to Lender regarding such matters as Lender and its counsel may reasonably
request;

 

(d)          Evidence of insurance, including standard forms of certificates of
insurance addressed to Lender, reasonably satisfactory to Lender and otherwise
confirming Borrower’s satisfaction of the insurance requirements contained in
the Loan Documents;

 

(e)          Duly executed and delivered Lien Waivers as required by any of the
Loan Documents; and

 

(f)          Receipt of Borrower’s financial statements for its most recently
concluded Fiscal Year and its most recently concluded Fiscal Month, and such
other financial reports, projections and information concerning any Obligor as
Lender shall request.

 

8.            Other Closing Conditions (§3.1(f)):

 

Lender shall have completed its field examinations of Borrower’s assets,
liabilities, books and records in form and substance acceptable to Lender.

 

Lender shall have received from Borrower with respect to the Alabama Real
Estate:

 

(a)          a fully executed and notarized Mortgage, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
the Alabama Real Estate;

 

(b)          (i) an ALTA mortgagee title insurance policy or unconditional
commitment therefor issued by one or more title companies reasonably
satisfactory to Lender (the “Title Policy”) with respect to the Alabama Real
Estate, in an amount not less than the fair market value of the Alabama Real
Estate, together with a title report issued by a title company with respect
thereto and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to Lender and (ii) evidence reasonably satisfactory to Lender that
Borrower has paid to the title company or to the appropriate Governmental
Authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of the Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgage of the Alabama Real Estate in the
appropriate real estate records;

 

(c)          a recently issued flood zone determination certificate together
with any other flood zone related evidence to enable Lender to be in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, in form and substance reasonably satisfactory to Lender;

 

 — 4 — 

 

  

(d)          evidence of flood insurance, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
in form and substance reasonably satisfactory to Lender;

 

(e)          if an exception to the Title Policy with respect to the Alabama
Real Estate would arise without an ALTA survey, a current ALTA survey of the
Alabama Real Estate in form and substance reasonably satisfactory to Lender; and

 

(f)          reports and other reasonable information, in form, scope and
substance reasonably satisfactory to Lender, regarding environmental matters
relating to the Alabama Real Estate.

 

Lender shall have received all original stock certificates with respect to the
Equity Interests pledged pursuant to the Pledge Agreement together with all
stock powers executed in blank.

 

9.            Financial Covenants (Section 5.8):

 

Borrower covenants that, from the Closing Date until the Commitment Termination
Date and payment in full of Obligations, Borrower shall comply with the
following covenants, unless Lender consents otherwise in writing:

 

(a)          Fixed Charge Coverage Ratio. At the end of each Fiscal Quarter of
Borrower, commencing with the Fiscal Quarter ending July 31, 2017, Borrower and
its Subsidiaries (including Foreign Subsidiaries) shall maintain a Fixed Charge
Coverage Ratio of not less than 1.10 to 1.00 for the Applicable Fiscal Period.

 

(b)          As used herein, the following terms shall have the following
meanings ascribed to them:

 

“Adjusted EBITDA” shall mean for Borrower and its Subsidiaries (including
Foreign Subsidiaries) for any Applicable Period, an amount equal to EBITDA for
such period plus add backs to EBITDA requested by Borrower and approved by
Lender in its reasonable discretion.

 

“Applicable Fiscal Period” means a period of trailing 4 consecutive Fiscal
Quarters ending at the end of each Fiscal Month.

 

“Capital Expenditures” means, for any period, the aggregate cost of all capital
assets acquired by Borrower and its Subsidiaries (including Foreign
Subsidiaries) during such period, as determined in accordance with GAAP.

 

“EBITDA” shall mean for Borrower and its Subsidiaries (including any Foreign
Subsidiaries) for any Applicable Period, an amount equal to the sum of (a) Net
Income for such period plus (b) to the extent deducted in determining Net Income
for such period, (i) Interest Expense, (ii) income tax expense,
(iii) depreciation and amortization, and (iv) the amount of any non-cash
compensation as the result of any grant of stock or stock equivalents to
employees, officers, directors or consultants of Borrower and its Subsidiaries.

 

 — 5 — 

 

  

“Fixed Charges” shall mean, for Borrower and its Subsidiaries for such
Applicable Period, the sum (without duplication) of (a) Interest Expense for
such Applicable Period, (b) scheduled principal payments made on Indebtedness of
Borrower and its Subsidiaries during such Applicable Period and (c) dividends
and distributions to holders of capital stock, warrants and related instruments
paid during such Applicable Period.

 

“Fixed Charge Coverage Ratio” means for any Applicable Period, a ratio of (a)
Adjusted EBITDA for such Applicable Period minus the actual amount paid by
Borrower and its Subsidiaries in cash on account of unfinanced Capital
Expenditures during such Applicable Period (which for the avoidance of doubt
shall include Capital Expenditures financed with proceeds of Revolver Loans)
minus taxes actually paid in cash during such applicable period to (b) Fixed
Charges for such Applicable Period.

 

“Interest Expense” shall mean, for Borrower and its Subsidiaries for any
Applicable Period determined on a consolidated basis in accordance with GAAP,
the sum of (i) total interest expense, including without limitation the interest
component of any payments in respect of capital leases capitalized or expensed
during such period (whether or not actually paid during such period) plus
(ii) the net amount payable (or minus the net amount receivable) under hedging
agreements during such period (whether or not actually paid or received during
such period).

 

“Net Income” shall mean, for any period, the net income (or loss) of Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein) (i) any extraordinary gains or losses, (ii) any equity interest of
Borrower or any Subsidiary of Borrower in the unremitted earnings of any person
that is not a Subsidiary and (iii) any income (or loss) of any person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
Borrower or any Subsidiary on the date that such person’s assets are acquired by
Borrower or any Subsidiary.

 

10.          Notices (§8.4)

 

If to Borrower:

 

Lakeland Industries, Inc.

202 Pride Lane, S.W.

Decatur, Alabama 35603

Attn: Teri W. Hunt

Email Address: thunt@lakeland.com

 

 — 6 — 

 

  

If to Lender:

 

SunTrust Bank

3333 Peachtree Road, 4th Floor, East Tower

Atlanta, Georgia 30326

Attn: Joseph A. Massaroni

Email Address:  joseph.a.massaroni@suntrust.com

 

 — 7 — 

 

  

The undersigned have executed this Terms Schedule on the day and year first
above written.

 

  Accepted in Atlanta, Georgia:       BORROWER:       LAKELAND INDUSTRIES, INC.
        By: /s/ Christopher J. Ryan   Name: Christopher J. Ryan   Title: CEO &
President         Accepted in Atlanta, Georgia:       LENDER:         SUNTRUST
BANK         By: /s/ William M. Sykstus   Name: William M. Sykstus   Title:
Director

 

 — 8 — 

 

 

DEFINITIONS SCHEDULE

 

This Definitions Schedule is a part of the Loan Agreement dated May 10, 2017,
between LAKELAND INDUSTRIES, INC., as Borrower, and SUNTRUST BANK, as Lender (as
at any time amended, the “Loan Agreement”). When used in the Loan Agreement or
in any Schedule (including this Definitions Schedule) or Rider thereto, the
following terms shall have the following meanings (terms defined in the singular
to have the same meaning when used in the plural and vice versa):

 

“Account Control Agreement” means a Deposit Account Control Agreement in form
and substance reasonably acceptable to Lender as security for the Obligations,
executed by each depository institution at which Borrower maintains a banking
account.

 

“Account Debtor” means a Person obligated to pay an Account.

 

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
Borrower whether now existing or hereafter created or arising, including,
without limitation, (a) all accounts receivable, other receivables, book debts
and other forms of obligations (other than forms of obligations evidenced by
chattel paper (as defined in the UCC) or instruments (as defined in the UCC)
(including any such obligations that may be characterized as an account or
contract right under the UCC), (b) all of Borrower’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of Borrower’s rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights of rescission, replevin, reclamation and stoppage in transit and rights
to returned, reclaimed or processed goods), (d) all rights to payment due to
Borrower for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, arising out of the use of a credit card or charge
card, or for services rendered or to be rendered by Borrower or in connection
with any other transaction (whether or not yet earned by performance on the part
of Borrower), and (e) all collateral security of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing.

 

“Accounts Formula Amount” means, on any date of determination thereof, an amount
equal to 85% of the net amount of Eligible Accounts on such date plus an amount
equal to the lesser of (a) $1,000,000 and (b) 85% of the net amount of Eligible
Direct Container Shipment Accounts on such date. As used herein, the phrase "net
amount of Eligible Accounts" and “net amount of Eligible Direct Container
Shipment Accounts” shall mean the face amount of such Accounts on any date less
any and all returns, rebates, discounts (which may, at Lender's option, be
calculated on shortest terms), credits, allowances or Taxes (including sales,
excise or other taxes) at any time issued, owing, claimed by Account Debtors,
granted, outstanding or payable in connection with, or any interest accrued on
the amount of, such Accounts at such date.

 

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
any substantial portion of the property of another Person, or any division, line
of business or other business unit of another Person or (b) at least a majority
of the voting stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

 

 

 

  

“Affiliate” means a Person (i) which directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
another Person; (ii) which beneficially owns or holds 20% or more of any class
of the Equity Interests of a Person; or (iii) 20% or more of the Equity
Interests with power to vote of which is beneficially owned or held by another
Person or a Subsidiary of another Person. For purposes hereof, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of any Equity Interest, by contract or otherwise.

 

“Agreement” means the Loan Agreement, together with all Schedules (including the
Terms Schedule and this Definitions Schedule), Exhibits and Riders thereto (if
any), in each case, whether now or hereafter annexed thereto.

 

“Alabama Real Estate” means the real property of Borrower located at 202 Pride
Lane S.W., Decatur, Alabama 35603.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Lending Office” shall mean, for each Type of Loan, the “Lending
Office” of Lender (or an Affiliate of Lender) as Lender may from time to time
specify to Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall have the meaning ascribed to it in Item 4 of the Terms
Schedule.

 

“Applicable Unused Fee Percentage” means for any applicable period of
calculation: (a) 0.50% per annum if the average Unused Revolver Amount for such
period is equal to or greater than 50% of the Revolver Commitment Amount for
such period or (b) 0.25% per annum if the average Unused Revolver Amount for
such period is less than 50% of the Revolver Commitment Amount for such period.

 

“Authorized Officer” means each Senior Officer, each Person identified in Item 1
of the Terms Schedule, and each other person designated in writing by Borrower
to Lender as an authorized officer to make requests for Loans or other
extensions of credit under the Agreement.

 

“Availability” means on any determination date, the amount equal to the lesser
of (a) the Revolver Commitment Amount less the Availability Reserve or (b) the
Borrowing Base on such date, minus (in both cases (a) and (b)) the Revolver
Credit Exposure on such date. If the amount of the Revolver Credit Exposure is
greater than the Borrowing Base at any date, Availability is zero.

 

 

 

  

“Availability Reserve” means on any date of determination thereof, an amount
equal to the sum of the following (without duplication): (i) an amount equal to
three (3) months rental payments or other similar charges owing at such time by
Borrower in respect of business premises of Borrower owned by any Person other
than Borrower on which Collateral of Borrower is located which Lender has not
received a Lien Waiver from the landlord or owner of such property; (ii) an
amount equal to $150,000 for in-transit inventory expense; (iii) any amounts
which any Obligor is obligated to pay pursuant to the provisions of any of the
Loan Documents that Lender elects to pay for the account of such Obligor in
accordance with authority contained in any of the Loan Documents; (iv) all
customer deposits or other prepayments held by Borrower; (v) the aggregate
amount of all liabilities and obligations that are secured by Liens upon any of
the Collateral that are senior in priority to Lender’s Liens if such Liens are
not Permitted Liens (provided that the imposition of a reserve hereunder on
account of such Liens shall not be deemed a waiver of the Event of Default that
arises from the existence of such Liens) or are Permitted Liens; (vi) the
outstanding amount of Banking Relationship Indebtedness (excluding therefrom the
Borrowings under this Agreement); and (vii) the Dilution Reserve and (viii) such
additional reserves as Lender (in its discretion exercised reasonably and in
accordance with its customary business practices for comparable asset based
transactions) may from time to time establish against the gross amounts of
Eligible Accounts and Eligible Inventory to reflect risks or contingencies
arising after the Closing Date that may affect such items and that have not
already been taken into account in the calculation of the Borrowing Base set
forth in the Borrowing Base Certificate most recently provided by Borrower at
such time pursuant to this Agreement.

 

“Banking Relationship Indebtedness” means Indebtedness or other obligations of
Borrower to Lender (or any Affiliate of Lender), including any Indebtedness
arising out of or relating to (i) demand deposit and operating account
relationships between Borrower and Lender (or any Affiliate of Lender) or any
cash management services provided to Borrower, including any obligations under
Cash Management Agreements, (ii) an agreement relating to any swap, cap, floor,
collar, option, forward or combination thereof or similar transaction, with
respect to interest rate, foreign exchange, currency, commodity, credit or
equity risk, and (iii) other products provided by Lender to Borrower, including
commercial credit card and merchant card services.

 

“Base Rate” means the highest of (i) the rate which Lender announces from time
to time as its prime or base lending rate, as in effect from time to time, (ii)
the Federal Funds rate, as in effect from time to time, plus one-half of one
percent (½%) per annum and (iii) one-month LMIR determined on a daily basis (any
changes in such rate to be effective as of the date of any change in such rate).
Lender’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Lender may
make commercial loans or other loans at rates of interest at, above, or below
Lender prime lending rate.

 

“Base Rate Loan” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Base Rate.

 

 

 

  

“Bill of Lading” shall have the meaning given to the term “bill of lading” in
Section 1-201(6) of the UCC.

 

“Borrower’s Books” means all of Borrower’s books and records relating to its
existence, governance, financial condition or operations, or any of the
Collateral, regardless of the medium in which any such information may be
recorded.

 

“Borrowing” means a borrowing consisting of Loans of the same Type, made or
converted or continued on the same date.

 

“Borrowing Base” means on any date of determination thereof, an amount equal to
the sum of the (a) Accounts Formula Amount, plus (b) the Inventory Formula
Amount, minus (c) an amount equal to the greater of (i) $1,500,000 or (ii) 7.5%
of the then current Revolver Commitment Amount, minus (d) the Availability
Reserve on such date. For the avoidance of doubt, no asset acquired in
connection with an Acquisition shall be included in the Borrowing Base until
Lender has completed its due diligence with respect to such asset, including the
receipt of any appraisals or field examinations with respect thereto (which
Lender agrees to do in a commercially reasonable time), and such due diligence
is satisfactory to Lender in all respects in its reasonable discretion.

 

“Borrowing Base Certificate” means a certificate, substantially in the form
attached hereto as Exhibit 5.6(d), by which Borrower shall certify to Lender,
with such frequency as provided in Section 5.6(d) of the Loan Agreement, the
amount of the Borrowing Base as of the date of the certificate (which date shall
be not more than two (2) Business Days earlier than the date of submission of
such certificate to Lender) and the calculation of such amount.

 

“Business Day” means any day of the week, excluding Saturdays, Sundays, or a day
on which banks in Georgia are authorized or required to be closed.

 

“Cash Collateral” means cash, and any interest or other income earned thereon,
that is deposited with Lender in accordance with the Agreement to cash
collateralize any of the Obligations.

 

“Cash Collateral Account” means a demand deposit, money market or other account
established by Borrower Lender or an Affiliate of Lender, which account shall be
under the control of and in Lender’s name and subject to Lender Liens.

 

“Cash Management Agreements” means any agreements between Borrower and Lender
for the provision of cash management services to Borrower, including automated
clearinghouse services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.

 

 

 

  

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by Lender (or its Applicable Lending Office) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that for purposes of this Agreement, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by Lender for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means that: (a) any Person or two or more Persons acting in
concert (other than Permitted Holders), shall have acquired beneficial
ownership, directly or indirectly, of the Equity Interests of Borrower (or other
securities convertible into such Equity Interests) representing 50% or more of
the combined voting power of all Equity Interests of Borrower entitled (without
regard to the occurrence of any contingency) to vote for the election of members
of the board of directors of Borrower; (b) without the prior written consent of
Lender (which shall not be unreasonably withheld), any Person or two or more
Persons acting in concert (other than Permitted Holders), shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Borrower or control over the Equity Interests of such
Person entitled to vote for members of the board of directors of Borrower on a
fully diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 50% or more of the combined voting power of such Equity Interests;
or (c) during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the board of
directors of Borrower such that a majority of the members of such board of
directors are not Continuing Directors.

 

“Closing Certificate” means the Closing and Incumbency Certificate, executed by
certain senior officers of Borrower in favor of Lender as of the Closing Date.

 

“Closing Date” means the date on which the initial extension of credit is made
by Lender, whether by funding of a Loan or otherwise.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” means all of the property and interests in property described in
the Security Agreement; all property described in any of the other Security
Documents as security for the payment or performance of any of the Obligations;
and all other property and interests in property that now or hereafter secure
the payment or performance of any of the Obligations.

 

“Commitment” means the commitment of Lender to make Revolver Loans in accordance
with the Agreement, up to the Revolver Commitment Amount.

 

 

 

  

“Commitment Termination Date” means the date that is the sooner to occur of (i)
the last day of the Term or (ii) the date on which the Commitment is terminated
pursuant to Section 2 of the Loan Agreement.

 

“Compliance Certificate” means a Compliance Certificate, in the form attached
hereto as Exhibit A, to be submitted to Lender by Borrower pursuant to the
Agreement and certified as true and correct by a Senior Officer.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of Borrower and its Subsidiaries, such statements or
items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

 

“Continuing Director” means (a) any of Christopher J. Ryan, Alfred John Kreft,
Stephen M. Bachelder, Thomas McAteer, or James M. Jenkins, which constitute the
members of the board of directors of Borrower who are directors of Borrower on
the Closing Date, and (b) any individual who becomes a member of the board of
directors of Borrower after the Closing Date if such individual was approved,
appointed or nominated for election to the board of directors by either the
Permitted Holders or a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the board of
directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors of Borrower and whose initial
assumption of office resulted from such contest or the settlement thereof.

 

“Controlled Group” shall mean, at any time, Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

 

“Customer” shall mean and include the account debtor with respect to any Account
and/or the prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with Borrower, pursuant to which
Borrower is to deliver any personal property or perform any services.

 

“Default” means an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.

 

“Default Rate” means, with respect to any Obligations and during any time that
an Event of Default exists, a per annum rate equal to the sum of the Default
Margin (as specified in Item 4 of the Terms Schedule), plus the Applicable
Margin plus the Base Rate in effect from time to time.

 

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (i) the aggregate amount of all deductions, credit memos, returns,
adjustments, allowances, bad debt write-offs and other non-cash credits which
are recorded to reduce Accounts for the twelve most recently ended Fiscal
Months, divided by (ii) total gross sales from Borrower for the same Fiscal
Months.

 

 

 

  

“Dilution Reserve” means, at any date, an amount equal to (i) the percentage
points by which the Dilution Ratio exceeds five percent (5%), multiplied by (ii)
the Eligible Accounts on such date.

 

“Direct Container Shipment Account” means an Account generated upon a direct
container shipment from an Affiliate of Borrower in China directly to a customer
of Borrower in the United States in satisfaction of Borrower’s obligations under
its sales contract with such customer.

 

“Distribution” means, in respect of any entity, (i) any declaration or payment
of any dividend or the incurrence of any liability to make any other payment or
distribution of cash or other property or assets in respect of any Equity
Interests of the entity (except distributions in such Equity Interests), (ii)
any payment, loan, contribution, or other transfer of funds or other property to
any holder of an equity interest in the entity other than payments of
compensation in the ordinary course of business to such holders who are
employees of such entity and (iii) any payment of management fees (or other fees
of a similar nature) by the entity to any holder of an Equity Interest of such
entity or its Affiliates; and any payment in the nature deferred purchase price
of property, however characterized, including , without limitation, as an
“earn-out,” fee, royalty or otherwise.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean any Subsidiary of any Person that is organized
or incorporated in the United States, any State or territory thereof or the
District of Columbia.

 

“Dominion Account” means a special account of Lender established by Borrower at
Lender, and over which Lender shall have sole and exclusive access and control
for withdrawal purposes.

 

 

 

  

“Eligible Account” means an Account which arises in the Ordinary Course of
Business of Borrower from the sale of goods or the provision of services, in
each case which is payable in Dollars by the United States of America, is
subject to Lender's duly perfected Lien subject only to Permitted Liens, and is
deemed by Lender, in its reasonable credit judgment, to be an Eligible Account.
Without limiting the generality of the foregoing, no Account shall be an
Eligible Account if: (i) it arises out of a sale made by Borrower to any other
Subsidiary or Affiliate of Borrower, or a Person controlled by an Affiliate of
Borrower; (ii) it is due or unpaid more than 90 days after the original invoice
date; (iii) it is unpaid more than 60 days after its due date; (iv) 50% or more
of the Accounts from the Account Debtor are not deemed Eligible Accounts
hereunder; (v) (A) the total unpaid Accounts of certain Account Debtors (to be
agreed to by Borrower and Lender) exceeds a percentage (to be agreed to by
Borrower and Lender) of the aggregate amount of all Eligible Accounts, to the
extent of such excess; or (B) the total unpaid Accounts of any other Account
Debtor exceeds 15% of the aggregate amount of all Eligible Accounts, to the
extent of such excess; (vi) any covenant, representation or warranty contained
in the Security Agreement with respect to such Account is inaccurate, untrue or
has been breached; (vii) the Account Debtor is also Borrower's creditor or
supplier to the extent that it has the right to offset, deduct or assert
counterclaims with respect to such Account, or the Account Debtor has disputed
liability with respect to such Account, or the Account Debtor has made any claim
with respect to any other Account due from such Account Debtor to Borrower, or
the Account otherwise is or may become subject to any right of setoff,
counterclaim, recoupment, reserve, defense or chargeback, provided that, the
Accounts of such Account Debtor shall be ineligible only to the extent of such
dispute or right of offset, counterclaim, recoupment, reserve, defense or
chargeback; (viii) an Insolvency Proceeding has been commenced by or against the
Account Debtor or the Account Debtor has failed, suspended or ceased doing
business; (ix) the Account Debtor is not or has ceased to be Solvent; (x) it
arises from a sale to an Account Debtor that is organized under the laws of any
jurisdiction outside of the United States or that has its principal office,
assets or place of business outside the United States except to the extent that
the sale is supported by a letter of credit or credit insurance that is
acceptable in all respects to Lender and duly assigned to Lender; (xi) it arises
from a sale to the Account Debtor on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment or any other repurchase or return
basis; (xii) the Account Debtor is located in any state which imposes conditions
on the right of a creditor to collect accounts receivable unless the Borrower
has either qualified to transact business in such state as a foreign entity, is
not required to so qualify or filed a Notice of Business Activities Report or
other required report with the appropriate officials in those states for the
then current year; (xiii) the Account Debtor is located in a state in which
Borrower is deemed to be doing business under the laws of such state and which
denies creditors access to its courts in the absence of qualification to
transact business in such state or of the filing of any reports with such state,
unless Borrower has qualified as a foreign entity authorized to transact
business in such state or has filed all required reports; (xiv) the Account is
subject to a Lien other than in favor of Lender or other than a Permitted Lien;
(xv) the Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment; (xvi) the Account represents a progress billing or
a retainage or arises from a sale on a cash-on-delivery basis; (xvii) Borrower
has made any agreement with the Account Debtor for any deduction therefrom (to
the extent of such deduction), except for discounts or allowances which are made
in the Ordinary Course of Business for prompt payment and which discounts or
allowances are reflected in the calculation of the face value of each invoice
related to such Account or are otherwise disclosed to Lender in writing to the
extent they exceed $50,0001; or (xviii) Borrower has made an agreement with the
Account Debtor to extend the time of payment thereof beyond payment and due
dates provided in clauses (ii) and (iii) above. For the avoidance of doubt, no
Account shall simultaneously constitute both an Eligible Account and an Eligible
Direct Container Shipment Account.

 



 



1 Lakeland requested $100,000; Courtney and I thought $50,000 was more
appropriate.

 

 

 

  

“Eligible Direct Container Shipment Account” means a Direct Container Shipment
Account that would be an Eligible Account but for its ineligibility under clause
(xv) of the definition thereof.

 

“Eligible Foreign In-Transit Inventory” means Inventory which is owned by
Borrower (other than packaging or shipping materials, labels, samples, display
items, bags, replacement parts and manufacturing supplies) which would
constitute Eligible Inventory but for the fact that such Inventory is in transit
from a location outside the United States to a location of Borrower in the
United States and which Lender, in its reasonable credit judgment, deems to be
Eligible In-Transit Inventory. Without limiting the generality of the foregoing,
no Inventory shall be Eligible Foreign In-Transit Inventory unless: (a) title to
such Inventory has passed to Borrower; (b) Borrower shall have been invoiced for
the full purchase price for such Inventory to the applicable vendor, including
all shipping and related charges (or, with respect to Inventory purchased from
any Affiliate of Borrower, such Affiliate has executed an agreement in favor of
Lender and in form and substance reasonably acceptable to Lender in which such
Affiliate waives all rights of an unpaid seller with respect to such Inventory)
and such vendor has no right under any applicable law or pursuant to any
document or agreement relating to such Inventory to reclaim, divert the shipment
of, stop delivery of or otherwise assert any Lien rights or title retention with
respect to, such Inventory; (c) such Inventory is in the possession and control
of a third-party shipping company that is independent of the seller thereof; (d)
such Inventory is evidenced by a tangible Bill of Lading that (i) is an ocean
Bill of Lading, (ii) names Borrower, and only Borrower (or, following the
request of Lender while an Event of Default exists, names Lender and only
Lender), as consignee, (iii) is located in the United States and in possession
of a customs broker that is a party to an Imported Goods Agreement or, following
the request of Lender, in the possession of Lender; (iv) is issued either by a
common carrier which is not an Affiliate of the applicable vendor or Borrower;
(v) covers only such in-transit Inventory; (vi) names Lender as a notify party
and bears a conspicuous notation on its face of Lender’s security interest
therein (unless such Bill of Lading is a negotiable Bill of Lading issued to the
order of Lender); (vii) is subject to Lender’s duly perfected, first-priority
security interest and no other Lien that is not a Permitted Lien; and (viii) is
otherwise in form and content reasonably acceptable to Lender; (e) such
Inventory is fully insured with such insurance companies, in such amounts and
subject to such deductibles as are reasonably satisfactory to Lender and with
respect to which Lender has been named a loss payee; (f) Borrower has engaged an
independent customs broker or other agent with respect to such Inventory, and
such customs broker or other agent and Borrower shall have executed and
delivered to Lender an Imported Goods Agreement in form and substance reasonably
acceptable to Lender; (g) Borrower and the applicable customs broker or other
agent are in full compliance with the terms and conditions of the applicable
Imported Goods Agreement; (h) such Inventory shall not have been in transit for
more than 60 days; and (i) Lender is otherwise satisfied in its reasonable
discretion with all aspects of the arrangement among Borrower, the shipping
company and all other carriers, the seller of such Inventory and any customs
broker or other agent of Borrower involved in the procurement of such Inventory.
For the avoidance of doubt, no Inventory shall simultaneously constitute both
Eligible In-Transit Inventory and Eligible Inventory.

 

 

 

 

“Eligible Inventory” means Inventory owned by Borrower which is held for resale
which Lender, in its reasonable credit judgment, deems to be Eligible Inventory.
Without limiting the generality of the foregoing, no such Inventory shall be
Eligible Inventory unless (i) it is Inventory in good, saleable condition and
not materially defective; (ii) it is finished goods or raw materials; (iii) it
is not Foreign In-Transit Inventory; (iv) it is not held on consignment or other
sale or return terms; (v) it is not Slow-Moving Inventory; (vi) it meets all
standards imposed by any governmental authority; (vii) it conforms in all
respects to the warranties and representations set forth in the Security
Agreement; (viii) it is at all times subject to Lender's duly perfected, first
priority security interest and no other Lien except a Permitted Lien; (ix) it is
situated at a location in compliance with the Loan Agreement, is not in transit
or outside the continental United States; and (x) it is not the subject of a
negotiable warehouse receipt or other negotiable Document or under license to a
third party.

 

“Eligible Slow-Moving Inventory” shall mean finished goods Inventory that would
be Eligible Inventory but for the fact that it is Slow-Moving Inventory.

 

“Equipment” means as to any Person, all of such Person’s now owned and hereafter
acquired equipment, as defined in the UCC, wherever located, including all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

 

“Equity Interest” means the interest of (i) a shareholder in a corporation,
(ii) a partner (whether general or limited) in a partnership (whether general,
limited or limited liability), (iii) a member in a limited liability company, or
(iv) any other Person having any other form of equity security or ownership
interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Eurodollar Loan” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the LIBOR Market Index Rate.

 

“Eurodollar Rate” means (a) the rate per annum equal to the London interbank
offered rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR
01 (or on any successor or substitute page of such service or any successor to
such service, or such other commercially available source providing such
quotations as may be designated by Lender from time to time) at approximately
11:00 a.m. (London time) two (2) Business Days prior the first day of such
Interest Period, for a one (1) month period, divided by (b) a percentage equal
to 1.00% minus the then stated maximum rate of all reserve requirements
(including any marginal, emergency, supplemental, special or other reserves and
without benefit of credits for proration, exceptions or offsets that may be
available from time to time) applicable to any member bank of the Federal
Reserve System in respect of Eurocurrency liabilities as defined in Regulation D
(or any successor category of liabilities under Regulation D); provided, that
(x) if the rate referred to in clause (a) above is not available at any such
time for any reason, then the rate referred to in clause (a) shall instead be
the interest rate per annum, as determined by Lender, equal to the arithmetic
average of the rates per annum at which deposits in U.S. Dollars in an amount
equal to the amount of such Eurodollar loans are offered by major banks in the
London market to Lender at approximately 11:00 a.m. (London time), two (2)
Business Days prior to the first day of such Interest Period, and (y) if the
interest rate determined pursuant to this definition is less than zero, then the
Eurodollar Rate shall be deemed to equal zero.

 

 

 

  

“Event of Default” means any event or condition described in Section 7 of the
Agreement.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of Lender being organized under the laws of, or having its principal office or,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of Lender with respect to an applicable interest in a Loan or a Commitment
pursuant to a law in effect on the date on which Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.7, amounts
with respect to such Taxes were payable to Lender immediately before it changed
its lending office, (c) Taxes attributable to Lender’s failure to comply with
Section 2.7 and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by Lender from three
Federal funds brokers of recognized standing selected by Lender.

 

“Fiscal Month” means any fiscal month of Borrower.

 

“Fiscal Quarter” means any fiscal quarter of Borrower.

 

 

 

  

“Fiscal Year” means the fiscal year of Borrower for accounting and tax purposes
which is described in the Information Certificate.

 

“Fixed Assets” means property of Borrower consisting of Equipment, Fixtures or
real estate.

 

“Foreign In-Transit Inventory” shall mean Inventory of Borrower that is in
transit from a location outside the United States to any location within the
United States of Borrower or a Customer of Borrower.

 

“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantor” means each Person listed on Item 2 of the Terms Schedule as a
Guarantor and any other Person who may guarantee payment or collection of any of
the Obligations.

 

“Guaranty” means each guaranty now or hereafter executed by a Guarantor with
respect to any of the Obligations.

 

“Imported Goods Agreement” means an agreement among Borrower, Lender and a
customs broker or other agent engaged by Borrower (and reasonably acceptable to
Lender) with respect to Inventory purchased from a Person located outside the
United States, pursuant to which, among other things, the customs broker or
other agent agrees, upon notice from Lender, to hold and dispose of the subject
Inventory of which it has possession or control solely as directed by Lender.

 

“Indebtedness” of any Person shall mean, without duplication, (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade), (iv) obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) capitalized lease obligations of such Person, (vi) obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) guaranties by such Person of
the type of indebtedness described in clauses (i) through (vi) above, (viii) all
indebtedness of a third party secured by any lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x)
off-balance sheet liability retained in connection with asset securitization
programs, synthetic leases, sale and leaseback transactions or other similar
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
subsidiaries and (xi) obligations under any interest rate hedge agreement or
foreign exchange agreement.

 

 

 

  

“Indemnified Claims” means all claims, demands, liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, awards, remedial response
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable attorneys’, accountants’, auctioneers’, consultants’ or paralegals’
fees and expenses), which may at any time be imposed on, incurred by, or
asserted against any Indemnitee in any way relating to or arising out of the
administration, performance or enforcement by Lender of any of the Loan
Documents or consummation of any of the transactions described therein; the
existence of, perfection of a Lien upon or the sale or collection of or other
realization upon any Collateral; or the failure of any Obligor to observe,
perform or discharge any of such Obligor’s covenants or duties under any of the
Loan Documents, in each case including any cost or expense incurred by any
Indemnitee in connection with any investigation, litigation, arbitration, or
other judicial or non-judicial proceeding whether or not such Indemnitee is a
party thereto. Notwithstanding the foregoing, no Indemnitee shall be entitled to
payment indemnity in the event of the gross negligence or willful misconduct of
the Indemnitee.

 

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” means Lender and each of its officers, directors, agents
(including legal counsel) and Affiliates.

 

“Information Certificate” means the Information Certificate dated on May 10,
2017, executed by Borrower in favor of Lender.

 

“Insolvency Proceeding” means a bankruptcy, receivership, assignment for the
benefit of creditors, debt adjustment, liquidation or any other insolvency case
or proceeding under any applicable law.

 

“Interest Period” shall mean a period of one month.

 

“Interest Rate Determination Date” means two (2) Business Days prior to the
Closing Date and two (2) Business Days prior to the first day of each calendar
month thereafter.

  

 

 

 

“Inventory Formula Amount” means on any date of determination thereof, an amount
equal to the sum of:

 

(a)          the lesser of (i) 65% of Eligible Inventory, valued at the lower of
cost or market and (ii) 85% of the Net Orderly Liquidation Value of Eligible
Inventory, plus

 

(b)          the lesser of (i) $2,000,000 and (ii) 65% of the Net Orderly
Liquidation Value of Eligible Foreign In-Transit Inventory, plus

 

(c)          the least of (i) $2,000,000, (ii) 65% of Eligible Slow-Moving
Inventory, valued at the lower of cost or market and (iii) 85% of the Net
Orderly Liquidation Value of Eligible Slow-Moving Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition,
transfer of Property or investment by such Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person or (b) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“LC Commitment” means that portion of the Revolver Commitment Amount that may be
used by Borrower for the issuance of Letters of Credit in an aggregate face
amount not to exceed $5,000,000.

 

“LC Disbursement” means a payment made by Lender pursuant to a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (ii) the aggregate amount
of all LC Disbursements that have not been reimbursed by or on behalf of
Borrower at such time.

 

“Lender Expenses” means all of the following: (a) Taxes and insurance premiums
required to be paid by Borrower under the Loan Documents which are paid or
advanced by Lender; (b) filing, recording, publication and search fees paid or
incurred by Lender, including all recording taxes; and (c) the costs, fees
(including reasonable attorneys’, paralegals’, auctioneers’ appraisers’ or other
consultants fees) and expenses incurred by Lender (i) to inspect, copy, audit or
examine or any of Borrower’s Books or inspect, count or appraise any Collateral
in accordance with this Agreement, (ii) to correct any Default or enforce any
provision of any of the Loan Documents, whether or not litigation is commenced,
(iii) in gaining possession of, maintaining, handling, preserving, insuring,
storing, shipping, preparing for sale, advertising for sale, selling or
foreclosing a Lien upon any of the Collateral, whether or not a sale is
consummated, (iv) in collecting the Accounts or recovering any of the
Obligations, or (v) in structuring, drafting, reviewing or preparing any
amendment, modification or waiver of any of the Loan Documents or in defending
the validity, priority or enforceability of Liens.

 

 

 

  

“Letter of Credit” means any documentary or standby Letter of Credit issued
pursuant to Section 1.4 by Lender for the account of Borrower pursuant to the LC
Commitment.

 

“LIBOR Market Index Rate” or “LMIR” means the rate per annum equal to the
Eurodollar Rate determined with respect to an Interest Period of one month. The
LIBOR Market Index Rate shall be determined monthly on each Interest Rate
Determination Date and shall be increased or decreased, as applicable,
automatically and without notice to any person on such Interest Rate
Determination Date.

 

“Lien” means any interest in property securing an obligation owed to or a claim
by a Person, whether such interest is based on common law, statute or contract.

 

“Lien Waiver” means the waiver or subordination of Liens satisfactory to Lender
from a lessor, mortgagee, warehouse operator, processor or other third party
that may have a Lien upon any Collateral that is in such third party’s
possession or is located or leased by such party to Borrower, by which such
Person shall waive or subordinate its Liens and claims with respect to any
Collateral in favor of Lender and shall assure Lender’s access to any Collateral
for the purpose of allowing Lender to enforce its rights and Liens with respect
thereto.

 

“Loan” means an advance of money made by Lender to Borrower pursuant to the
Agreement, including all Revolver Loans and the Term Loan.

 

“Loan Account” shall have the meaning set forth in Section 1.8 of the Loan
Agreement.

 

“Loan Documents” means, collectively, the Agreement (including each Rider from
time to time executed by the parties), each Note, the Security Documents, Cash
Management Agreements, each Lien Waiver, Borrowing Base Certificates, and any
other instruments or agreements executed by an Obligor in connection with the
Agreement or any of the Obligations.

 

“Material Adverse Effect” means the effect of any event, condition, action,
omission or circumstance, which, alone or when taken together with other events,
conditions, actions, omissions or circumstances occurring or existing
concurrently therewith, (i) has a material adverse effect upon the business,
operations, properties or condition (financial or otherwise) of all Obligors
taken as a whole; (ii) has or would be reasonably expected to have any material
adverse effect upon the validity or enforceability of the Agreement or any of
the other material Loan Documents; (iii) has any material adverse effect upon
the title to or value of any material part of the Collateral, the Liens of
Lender with respect to the Collateral or the priority of any such Liens;
(iv) materially impairs the ability of any Obligor to perform its obligations
under any of the Loan Documents, including repayment of any of the Obligations
when due; or (v) materially impairs or delays Lender’s ability to enforce or
collect the Obligations or realize upon the Collateral in accordance with the
Loan Documents or applicable law.

 

 

 

  

“Mortgage” means the mortgage of even date herewith granted by Borrower to
Lender granting Lender a Lien on the Alabama Real Estate to secure the
Obligations.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by Borrower or any member of the
Controlled Group.

 

“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.

 

“Net Orderly Liquidation Value” means the net orderly liquidation value of
Inventory of Borrower determined pursuant to an appraisal performed by an
appraiser satisfactory to Lender, which appraisal shall include, without
limitation, as a factor in the determination of net orderly liquidation value,
all costs and expenses projected to be incurred in the conduct of any
liquidation of all or any portion of the Inventory.

 

“Notes” means the Revolver Note and any other promissory note executed by
Borrower at Lender’s request to evidence any of the Obligations.

 

“Notice of Conversion” means a notice given by Borrower to Lender in respect of
the conversion or continuation of an outstanding Borrowing as provided in
Section 1.5(b).

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
1.1(c).

 

“Obligations” means (a) all Indebtedness, obligations, covenants, and duties now
or at any time or times hereafter owing by Borrower to Lender of any kind and
description, whether incurred pursuant to or evidenced by any of the Loan
Documents or any other agreement and whether direct or indirect, absolute or
contingent, due or to become due, or joint or several, including the principal
of and interest on the Loans, all fees, all obligations of Borrower in
connection with any indemnification of Lender, all obligations of Borrower to
reimburse Lender in connection with any Letters of Credit or bankers
acceptances, and all Lender Expenses and (b) all Banking Relationship
Indebtedness.

 

“Obligor” means Borrower, each Guarantor, and each other Person that is at any
time liable for the payment of the whole or any part of the Obligations or that
has granted in favor of Lender a Lien upon any of any of such Person’s assets to
secure payment of any of the Obligations.

 

“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of such Person’s business, as conducted by such Person in accordance with
past practices and undertaken by such Person in good faith and not for the
purpose of evading any covenant or restriction in any Loan Document.

 

 

 

  

“Organic Documents” means, with respect to any Person, its charter, certificate
or articles of incorporation, bylaws, articles of organization, limited
liability agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust, or similar agreement or instrument governing the
formation or operation of such Person.

 

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Out-of-Formula Condition” shall have the meaning set forth in Section 1.1(b)
hereof.

 

“Out-of-Formula Loan” means a Revolver Loan made or existing when an
Out-of-Formula Condition exists or the amount of any Revolver Loan which, when
funded, results in an Out-of-Formula Condition.

 

“Parent Company” shall mean, with respect to Lender, the “bank holding company”
as defined in Regulation Y, if any, of Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
Lender.

 

“Patriot Act” the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

“Payment Items” means all checks, drafts, or other items of payment payable to
Borrower, including proceeds of any of the Collateral.

 

“Payment Office” means the office of Lender located at 3333 Peachtree Road, 4th
Floor, East Atlanta, Georgia 30326, or such other location as to which Lender
shall have given written notice to Borrower.

 

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

 

 

 

  

(a)          either (i) Availability is at least 25% of the then current
Revolver Commitment Amount immediately after giving effect to such Acquisition
or (ii) Availability is at least 20% of the then current Revolver Commitment
Amount immediately after giving effect to any Acquisition and the pro forma
Fixed Charge Coverage Ratio is at least 1.10 to 1.0 computed on a pro forma
basis as of the last day of the most recent Fiscal Quarter for which Lender
should have received monthly financial statements in accordance with Section
5.6(b) (hereinafter such last day shall be referred to as the “Computation
Date”), with such pro forma calculation being made for the four (4) Fiscal
Quarter period ending as of the Computation Date and with the amount of any such
Acquisition being included in such computation and being deemed to have been
made on the Computation Date;

 

(b)          no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto;

 

(c)          any Subsidiary created or acquired in connection with a Permitted
Acquisition shall (A) become a co-Borrower hereunder pursuant to a joinder
agreement n form and substance satisfactory to Lender, (B) have its Equity
Interests pledged by Borrower to Lender to secure the Obligations pursuant to a
pledge agreement in form and substance satisfactory to Lender, (C) co-Borrower
shall have the stock certificate evidencing its Equity Interests delivered to
Lender together with stock powers executed in blank, and (D) execute and deliver
any and all documents requested by Lender to perfect and protect the Liens
granted to Lender by such Subsidiary; and

 

(d)          at least five (5) Business Days prior to the consummation of such
Acquisition, an Authorized Officer of the Borrower shall provide a compliance
certificate, in form and detail reasonably satisfactory to the Lender,
confirming that the foregoing conditions have been met.

 

“Permitted Asset Disposition” means a sale, lease, license, consignment or other
transfer or disposition of assets (real or personal, tangible or intangible) of
an Obligor, including a disposition of property of a Obligor in connection with
a sale-leaseback transaction or synthetic lease, in each case only if such
disposition (i) consists of the sale of Inventory of Borrower in the Ordinary
Course of Business; (ii) is a transfer of property to Borrower by another
Obligor; or (iii) is a disposition of Fixed Assets consented to by Lender in its
discretion or otherwise expressly permitted by the Loan Documents.

 

“Permitted Holder” means each of Christopher J. Ryan, Stephen M. Bachelder,
Alfred John Kreft, Thomas McAteer, James M. Jenkins, Teri Hunt, Daniel Edwards
and Charles D. Roberson.

 

“Permitted Indebtedness” means (a) the Obligations; (b) purchase money Debt to
the extent incurred for the acquisition of fixed assets consistent with the
terms of the Loan Agreement; (c) Debt not otherwise permitted hereunder, but
only to the extent outstanding on the Closing Date in amounts disclosed in
writing to Lender; (d) Debt arising from endorsements of Payment Items for
collection or deposit in the Ordinary Course of Business; (f) the loan from
Business Development Bank of Canada to Lakeland Protective Real Estate Inc. in
the current approximate amount of $775,000 secured by the building in Ontario,
Canada, which loan financed such building; (g) Debts incurred by Foreign
Subsidiaries owned directly or indirectly by Borrower not to exceed $5,000,000
and which may be secured by Liens on Accounts or Inventories of the Borrower and
(h) Debt that is not included in any of the preceding clauses of this
definition, is not secured by a Lien, does not exceed $2,000,000 in the
aggregate at any time and is subject to terms and agreements acceptable to
Lender in its sole discretion.

 

 

 

  

“Permitted Lien” means any of the following: (i) Liens granted in favor of
Lender; (ii) Liens for Taxes (excluding any Lien imposed pursuant to the
provisions of ERISA) not yet due or being Properly Contested; (iii) statutory
Liens (other than Liens for Taxes) arising in the Ordinary Course of Business of
Borrower or a Subsidiary, but only if and for so long as payment in respect of
such Liens is not at the time required or the Indebtedness secured by any such
Liens is being Properly Contested and such Liens do not materially detract from
the value of the property of Borrower or such Subsidiary and do not materially
impair the use thereof in the operation of Borrower’s or such Subsidiary’s
business; (iv) purchase money Liens securing Indebtedness incurred for the
purchase of Fixed Assets, provided that such Liens are confined to the property
so acquired and secure only the Indebtedness incurred to acquire such property;
(v) Liens arising from the rendition, entry or issuance against Borrower or any
Subsidiary of any judgment, writ, order or decree for so long as each such Lien
is in existence for less than 30 consecutive days after it first arises or the
judgment, writ, order or decree is being Properly Contested and is at all times
junior in priority to any Liens in favor of Lender; (vi) normal and customary
rights of setoff upon deposits of cash in favor of banks and other depository
institutions and Liens of a collecting bank arising under the UCC, on payment
items in the course of collections; (vii) Liens consisting of pledges or
deposits in the Ordinary Course of Business in connection with workers’
compensation, employment and unemployment insurance and other social security
legislation or to secure the performance of letters of credit, bids, statutory
obligations, surety and appeal bonds and other similar obligations; (viii) Liens
described in the definition of Permitted Indebtedness; and (ix) such other Liens
as may be consented to in writing by Lender in its discretion.

 

“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, joint stock company, land trust,
business trust, or unincorporated organization, or a government or agency,
department, or other subdivision thereof.

 

“Plan “ means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and that is either (i) maintained by Borrower for
employees or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which Borrower is then making or accruing an obligation to make contributions
or has within the preceding 5 years made or accrued such contributions.

 

 

 

  

“Pledge Agreement” means that certain pledge agreement of even date herewith
whereby Borrower pledges 65% of the Equity Interests in each of its Foreign
Subsidiaries.

 

“Projections” mean projections of Borrower’s financial condition, results of
operations, cash flow, operating budget and Availability, prepared on a
month-to-month basis for the applicable Fiscal Year pursuant to and as required
by Section 5.6(k) hereof.

 

“Properly Contested” means, in the case of any Indebtedness of an Obligor
(including any Taxes) that is not paid as and when due or payable by reason of
such Obligor’s bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) such Obligor has established appropriate reserves as shall be
required in conformity with GAAP; (iii) the non-payment of such Indebtedness is
not reasonably expected to have a Material Adverse Effect; (iv) no Lien is
imposed upon any of such Obligor’s assets with respect to such Indebtedness
unless such Lien is at all times subordinate in priority to the Liens of Lender
(except only with respect to property taxes that have priority as a matter of
applicable state law) and enforcement of such Lien is stayed during the period
prior to the final resolution or disposition of such dispute; (v) if the
Indebtedness results from, or is determined by the entry, rendition or issuance
against an Obligor or any of its assets of, a judgment, the enforcement of such
judgment is stayed pending a timely appeal or other judicial review; and (vi) if
such contest is abandoned, settled or determined adversely (in whole or in part)
to such Obligor, such Obligor forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Revolver Commitment Amount” means an amount equal to the amount shown on Item 3
of the Terms Schedule.

 

“Revolver Credit Exposure” means at any date the sum of the outstanding Revolver
Loans and the LC Exposure.

 

“Revolver Loan” shall have the meaning set forth in Section 1.1(a) of the Loan
Agreement.

 

“Revolver Note” means the Revolver Note to be executed by Borrower in favor of
Lender, in form satisfactory to Lender, which shall be in the face amount of the
Revolver Commitment Amount and shall evidence all outstanding Revolver Loans and
the LC Exposure at any time under the Agreement.

 

 

 

  

“Rider” means, on any date, any rider or supplement executed by Borrower and
Lender with reference to this Agreement.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

“Security Agreement” means the Security Agreement among Borrower and Lender
dated or to be dated on or about the date hereof.

 

“Security Documents” means each instrument or agreement at any time securing or
assuring payment of any of the Obligations, including the Security Agreement,
the Mortgage, the Pledge Agreement and the Account Control Agreement.

 

“Senior Officer” means any person occupying any of the following positions with
Borrower as of any applicable date: the chairman of the board of directors,
president, chief executive officer, chief financial officer, managing member or
managing partner.

 

“Slow-Moving Inventory” means Goods with over one year of supply.

 

“Solvent” means, as to any Person, such Person (i) is able to pay all of its
debts as such debts mature, (ii) has capital that is not unreasonably small for
its business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage, (iii) is not
“insolvent” within the meaning of Section 101(32) of Title 11 of the United
States Code, and (iv) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) under any of the Loan
Documents, or made any conveyance pursuant to or in connection therewith, with
actual intent to hinder, delay or defraud either present or future creditors of
such Person.

 

“Stock Repurchase” means, in respect of any entity, (i) any payment on account
of the purchase, redemption, defeasance, sinking fund or other retirement of any
Equity Interests of the entity or any other payment or distribution made in
respect thereof, either directly or indirectly, (ii) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire Equity Interests of the entity now
or hereafter outstanding and (iii) any payment of a claim for the rescission of
the purchase or sale of, or for material damages arising from the purchase or
sale of, any shares of the entity’s Equity Interests or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission.

 

 

 

  

“Subsidiary” means a Person in which 50% or more of all Equity Interests (or
those having a power to vote) is owned, directly or indirectly, by Borrower, one
or more other Subsidiaries of Borrower or one or more other Subsidiaries.

 

“Taxes” means any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including income, receipts, excise, property, sales, use, transfer, license,
payroll, withholding, social security and franchise taxes now or hereafter
imposed or levied by the United States or any other governmental authority and
all interest, penalties, additions to tax and similar liabilities with respect
thereto, but excluding, in the case of Lender, taxes imposed on or measured by
the net income or overall gross receipts of Lender.

 

“Term” means the term set forth in Section 2.1 of the Loan Agreement.

 

“Terms Schedule” means the Terms Schedule annexed to the Loan Agreement.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Market Index Rate or the Base Rate.

 

“UCC” means the Uniform Commercial Code (or any successor statute) as adopted
and in force in the State of New York or, when the laws of any other state
govern the method or manner of the perfection or enforcement of any security
interest in any of the Collateral, the Uniform Commercial Code (or any successor
statute) of such state.

 

“Unused Revolver Amount” means for any applicable period of calculation, the
extent to which the Revolver Credit Exposure for such period is less than the
Revolver Commitment Amount.

 

“Withholding Agent” shall mean Borrower, any other Obligor or Lender, as
applicable.

 

All other capitalized terms contained in the Agreement and not otherwise defined
therein shall have, when the context so indicates, the meanings provided for by
the UCC. Without limiting the generality of the foregoing, the following terms
shall have the meaning ascribed to them in the UCC: Account, Chattel Paper,
Commercial Tort Claim, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Fixtures, Goods, General Intangible, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Payment Intangible, Security,
Securities Account, and Software.

 

[Remainder of page intentionally left blank;

signatures begin on following page.]

 

 

 

 

The undersigned have executed this Definitions Schedule on the day and year
first above written.

 

  BORROWER:       LAKELAND INDUSTRIES, INC.         By: /s/ Christopher J. Ryan
  Name: Christopher J. Ryan   Title: CEO & President         Accepted in
Atlanta, Georgia:         LENDER:         SUNTRUST BANK         By: /s/ William
M. Sykstus   Name: William M. Sykstus   Title: Director

 

Loan Agreement Definitions Schedule



 

 

 